Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 1 of 196




                                                            /''.
                                                             b_j,__

                                                            \       ,J

                                                                    y
                                                                                            ''-
                                                                \   ''

                                                                                       j




                                                                                       J'




                                                                                                  0
                                                                                                  .)




                                                                                                  r-

                                                                                                            t:7J
                                                                                                           (_~
                                                                                                            \-~

                                                            t




                                                  CD,
                                          v)
                                             -0\
                                          - r:~-,
                                          li--1   (\
                                                  ·;                                                   r
                                          l'---                                   :=a
                                           \ ',                          <-       m
                                           ,~
                                                   y'                    C:
                                                                         :z       M
                                                                                  rn
                                                   8                     =
                                                                         - --
                                                       or
                                                   ,,I                   r -v
                                                                         ,;:~.)   ~~   ~1
                                                                         7,.)
                                                                         :::;
 Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 2 of 196

           I




-• - ___ fra~_+\:u,c- ..:/                                                                                                                                 .~'~. ----.    \
                                                                                                                                                          .:.--'-~:::'.- _ _ i




          t·                                                                                                                                                                               --(




          I                                                                                                                                                                                <:_LD-:;,                                                                                       \




                     ,,."~') '~\.£..L_. _-~--                                          C/-J           _Qf                     c,,C                                            L_L:_,.;c,1:~+\'' ;- \ A; \                                                                                                     ~"-~''"
               _'::..;_J._ .' •.        ,__, ,~. -, .. ';;~ __..:s..._l~_c_.;A::.,.:;;,. ~}                              C,)._J ____           -{~ie_.iJ__!,_r~r- .A \_.l\_\C:, J-.-.~~-- ~--- l~'> __L_>                                                                                          -'_ __     ~-~~~~~(
                                                                                                                                                                          ·.___;

                                                                                                                                                                                                                             _,,,..~                                        .       '                               ,,t


                                           ':_· t.):,)~-~-_,,J.;___ - ---------                                                           £ ___ ~;,..0.:.:~- - ~ ~__:~-,--~ ~--'
                                                                                                                                                                  1
                                                                                                                                                                                                                                            -~"'.,-·          ~...YC:i_                 "'"---4-~--Q<:...{ \.                ,c.~-"_:_
                                                                               __ ... ·,                                                                                         --~,                     ~                                                                                    .               !·
                    )..                              r     '-":--              _
                                                                                   1 _r-c;.:':_
                                                                                   .
                                                                                      I         __                                      ... •
                                                                                                                             ... ~C. ~•:_.:_c__                                                     .. \       0 > ~
                                                                                                                                                                                      \\.._\:..-\--c~-----'0_.-~;_,=/                                                    - "f~ -                    ._ C;_:)'.D,., ' ,
                    -\ ·- ::.-                                      \                                                                                                                                "'                                     l_
                i : : / ·, --, •      • {'        ~-·    \
               -,_ ~-- ··~.--""'.\_ --~:~-=------- __.__'.
                                                                                                .• r-
                                                                                              -----~
                                                                                                                  .-- •,.· ,, \. :-
                                                                                                                 -~...,.--~---7-                                       ;. ,              ,~
                                                                                                                                                                      ~.,..;-.!I - · - - ~ ~ !
                                                                                                                                                                                                    l ,          :i·v···~
                                                                                                                                                                                                   --•~\,,.,-,'.--_......!.-..._......
                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                               --W.,. - •_~.:r~-~~-i::L
                                                                                                                                                                                                                                                   j                 _ - _~__)_, __,s._-:,._,_
                                                                                                                                                                                                                                                                                           --- _.__tr__~~
                                                                                                                                                                                                                                                                                                  1

               . .;.;.~L...                c\ e,,{))"< C;\,                                            .:)>:..,..c....Q _____c,:::i..,..c._\.,', . \. ,;'·'                                        {~v- '~- .. '\                           .. ~;.\.L '.... i.CC ~~)-,~ -~--'- ...:J. s
               ;_,.,_,;._          J_./·'-----            f;-..~-:--                         c_\____ ,,..iQ~---',J-rr.                                                        ,... L\•·.C,._._,                        ,.>.'.~___                \.....:..+                                              r,
                                                                                                                                                                                                                                                                  -_ii';...__(___ -~·-,~~'- ,'._-eLC.\...__ .

          [(L..'::..{~_LL -~'\- .. ..::~-::c.:c.....L                                                   u \s~~\.c:,..,-.._ l.::_:                                                  '         ~-{c.!);._.,.,;             t      ~--                     '-"' ·, ~~-'\_                     ~~-) ~-..:;:..                 ~j._\L:,,
          Ii\_.V\,,~i
            \•                               j
                                             \<'~
                                                         1
                                                          ~ •
                                                                  l
                                                                ..-\..J.....       (~~- .. _•,~!..~\\_/
                                                                                                             1   •   •   •

                                                                                                                                         .
                                                                                                                                               \      \       ,

                                                                                                                                                   •.J....:::,..,
                                                                                                                                                                                 ,.    _     ,>(
                                                                                                                                                                                 (,_,..,;__' .L ,_t?-,-C'.'U.S.f ._;;:; . u......u.C_~....'.,-                                                 -~-
                -   _I_,     ;·::--::-< ;;_ ___ :-        _\ ~.. -.. ._.,(_____            ~-~--~---,>,~_-                   ____ I   __ I~\              _   _J_w_i ______ -__ --_:-<?--                          ---~~- ·                       '::   '"v~:--- ______ ._/;_)-.__                   -~-...... ~_:._.:-    ___i_(:;

                          -- ________ -,
               - _,.
                                                                                                                                                                                                                                                       ---~---~
                                      ----~------· ---                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                              _,,_ __
                                                                                                                                                                                                                                                                   \
                                                                                                                                                                                                                                                                        __;_,.__...._~,--
                                                                                                                                                                                                                                                                         '\     I          \
                                                                                                                                                                                                                                                                                          ...



                              ,,, ___ ,___ , '\.'.\ ____ .--·,) ·:.¼, ·,-·                                                                                                                                                                                              ~- .. ..S:·\--::\.:.:.i..u
                                                                                                                                                                                                                                                                                                     I




                                                                                                                                                                                                                                                                                                                          ~---'-'--




•---
  Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 3 of 196




                                                                                                                                                   -:s }_\l~
                             '\                           ,.-_

           J_j-l!L __{_1~t.;:-, __ ;:y.{____ 6~~                                               _r\_(:./'.~:)?!i~-,~;:2_-,) ((..,_ r----'~;:)__
         - ·~-'.. L_l..J...0JL ___
                                                                             ;

                                            ~LLG _____ r___ _-.:-.·.. · ·-\~; ~--
                                                                                 ,·
                                                                                      1- \ ,   --(\ .:,-<,___ --_::'t.,.,.).       \ _____·;i,:1~"1-~-~




                                                                                                                                     · . -l.__,,


•--
                                                                                                                                               +---~ -




                  ~   -   --·-   -   -   ~- -~--~-----~--------




•
           Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 4 of 196




;l'2~o, e\;\J tJ.1fv5tY1e&r
 . Mi'b. )Y\ !~ 170 g{d,o_, 3 3 f q if'                                  .
     .;.                        s     6 tJ AI f{A JV :)C'° D M A>J

                                \Ji?}t<l         .stoies D;Jf yPc f Crti~+                RE CE I VE
                                ~tJ~1evYJ           'I\
                                                    U
                                                          0} Yr[J   Cf f/tYfdo;           JUM 1:, 2°" 0       V         us~i.~,~~
                                                                                                                        FIRST-CLASS
                                                                                        s ALLv r : ::     r       ~   052s0009684070
                                  .                                                     CLE ARE    M- r Ay        ?
                                 °' 9
                                                                                                                               33194   .

                                         >-Je:    '-l 5T 1\c'.D~ \\6 (       t<\\ A~\   ~L,   3 6 \~l \       lfF(,h)tiiR-W·-
    "!
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 5 of 196




         UNITED STATES DISTRICT COURT FOR THE



                                                                           ORDER TO SHOW CAUSE
                                           Petitioners/detainees




         v.



         AGS SECURITIES, UNITED STATES HOME LAND SECURITY
         IMMIGRATION SERVICES
                                      Defendants

         Detainees are requesting hearings on later dates with the facts attached in the documents
         below. The defendnats will not suffer lost or the govetment will not suffer lost with the request
         here. We are asking the judge to sigh the order to show based on the facts attached. We are
         not claiming damages at this time based on the facts but will later file amended complaints
         with the lawyers corrections based on the laws.

         The defendants violated 24 U.S.C 1983. The defendnats reached an agreement in corrupt
         conspiracy among each other and with private citizens to violate the constitutional rights of the
         detainees, falsely arrested and falsely imprisoned the detainees. NAACP V. HUNT stated false
         arrest and false imprisonment are not allowed under the constitution of the United States of
         America. The facts are attached below in the documents ..

         Defendants are ordered to release all detainees in Building 11 of the address attached.

         THE UNITED STATES MARSHALS MUST SERVE THE SIGNED CERTIFY COPY UPON DEFENDANTS.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 6 of 196




      IN THE UNITED STATES DISTRICT COURT OF



                                                                       AFFIDAVIT IN SUPPORT
                                                                     OF ORDER TO SHOW CASUE
                                        Petitioners/ detainees




      V.




      AGS SECURITIES, UNITED STATES HOME LAND SECURITY
       IMMIGRATION SERVICES
                                   Defendants




              THE AFFIDAVIT OF THE DETAINEES IN BUILDING 11 IN THE IMMIGRATION DETENTION
      CENTER AT _ _ _ _ _ _ _ _ _ _ _ _ __, BEING SWORN DEPOSES AND STATES.




      The United States Immigration Services has housed us the detainees in Building 11 of the
      address below since the COVID 19 epidemic. We requested to receive face mask, sanitizers,
      cleaning supplies, detergent, and other cleaning supplies in February, 2020, in March 2020,
      April 2020. Then on April 3, 2020, the defendnats.moved us from building 14, to building 11 of
      the address below. We saw the defendans had several detainees moved to other facilities, to
      let us be in the building. There were over one hundred and fifty detainees illegally held in
      building 11 in illegal quarintine. The detainees were ordered to sleep in dirty beds other sick
      detainees slept in from the beginning of 2020 to present. We were told on April 3. 2020, we are
      in quarintine. The defendants violated 24 U.S.C 1983. The defendnats reached an agreement
      in corrupt conspiracy among each other and with private citizens to violate the constitutional
      rights of the detainees, falsely arrested and falsely imprisoned the detainees. NAACP V. HUNT
      stated false arrest and false imprisonment are not allowed under the constitution of the United
      States of America. The defendnats have violated the Public Accommodation Rights of the
      detaineed, secured under 42 US.C     1981, TITLE SEVEN, WITH THE RULES GOVERNING Public
      Accommodation. The AGS SECURITIES AND ICE IMMIGRATION Officers had treated the
      detainees badly, insulted us, screamed at us. EMORY v. Peeler. The defendnats are not allowed
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 7 of 196




      to falsely arrest and falsely imprison the detainees. The facts are attached below in the
      documents from Exhibit "1 through six".




      There are document attached below the judge must review to sign the order to show cause
      that was prepared in a rush because the lawyers did not come to the court to file an emergency
      injuction, or order to show casue to release the detainees from the illegal quarentine. The
      information written in the document attached are facts not for calims of damages at this time
      but we will present amended complaints with lawyers assistance in several hearings that will be
      held on several dates.




      At EXHIBIT 1, is the medical record of the dertainee on bed 8 is tested positive for the convid
      19 virus; he willk infect all of the othere detaineeas.




      I NEVER HAD SEX IN MY LIFE WITH ANY PERSON IN THE UNITED STATES AND THE DEFENDANTS
      LIED IN THE POLICE RECORD AGAINST ME. THE MIAMI POLICE OFFICERS HAD FALSELY
      ARRESTED ME ON OCTOBER 10, 2019 AND ILLEGALLY IMPRISONED ME SINCE, AND IN
      OCTOBER, DEPORTATION OFFICER ENRIQUES TOLD ME I DO NOT HAVE CONVICTIONS AGAINST
      MY NAME, HE KNEW I DO NOT HAVE CHARGES AGAISNE MY NMAE, AND HAD FALSELY
      IMPRISON ME INVIOLATIONS OF MY CONSTITUTIONAL RIGHTS. I DID NOT SDEE A JUDGE SINCE
      OCTOBER 10, 2019, SINCE DEFENDANTS ICE OFFICER ENRIQUES TOLD ME I Will NEVER SEE A
      JUDGE. I NEVER SAW A JUDGE IN EIGHT MONTHS. THEY MUST RELEASE ME FROM
      IMMIGRATION JAIL. THE DEFENDANTS HAD REACHED AN AGREEMENT IN CORRUPT
      CONSPIRACY AMONG EACH OTHER AND WITH PRIVATE CITIZENS TO FALSELY ARREST ME AND
      FALSELY IMPRISON ME IN VIOLATION OF MY RIGHTS SECURED UNDER 42 U.S.C.              1983. EMORY
      v. Peeler.

      Defendants told all detainees that they are imprisoning us a second time and will prosecute us
      an try us for the charges we served time in the county jail and state jails. The defendants have
      violated DOUBLE JEOPARDY. The facts are written in the documents attached as exhibits.



      THE JUDGE MUST SIGN OR DO NOT FILE . THE DEFENDANTS ARE ORDERED TO RELEASE
      PETITIONERS AND DETAINEES.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 8 of 196




      THE UNITED STATES MARSHALS MUST SERVE THE SIGNED CERTIFY COPY UPON DEFENDANTS.

      PLEASE ADD DETAINEES NAMES AS ARE WRITTEN IN THE DOCUMENTS ATTORNEYS HAVE.



      Ask attorneys to write a ordet to show cause with the facts wrtitten in the documents for the
      judge to sign.

      We are currently held in illegal quarintine since April 3, 2020, before and were requesting the
      defendants gave us mask, soap, celaning supplies and they refused but beat, physically assault
      the detainees. The facts ae written below.




                      ,•-;i~'/.••••        KERRY PRESENDIEU                                                         f
              f:m~
                 ~\                   Notary Public - State of Florida \
        ,     ?.. ~             ~ ·§   Commission# GG 055710                   \
         i    :";;J,1,,_ ~._Jj My Comm. Expires Feb 12. 20211
        f'1       ,,,);,9;,f,';,,,,' Bonded throl•gh National Notary f..SS\1._
              .   ~    -· ...• - ......,7"s-.;__,,-"· ..... -... ..., -....! __,,· c ·:· _,.._Jr ...... \,7-~ ---




        ~                                                                                                               i,-/o-c)D;},,o




      Sworn to before me, this



      day of _=-Ji_U_())_c_                                                      _, 2020
USCase
  ICE I Patient Name :RAMIREZ,FRANCISCOIDOB
        1:20-cv-21553-MGC     Document 170 :Entered             onIA
                                                                   FLSD Docket 06/22/2020 Page 9 of 196


     AD>


                        U.S. Jml;lligration RAMIREZ, FRANCISCO
                                                           A:. 2
                                                                         FRANCO
                                                                          SublD:
                        an.d·.Customs                    Facility Code: KRO Housing Area: ,,,
                        E1ifo-rce:tnent                      49 Y old Male, CXJB: 0
                                                               Account Number:
                                                                                              18201 S.W.12THST., MIAMI, R.-33194
                                                                                             Appointment Facility: Krome North SPC

                                                                         Appointment Provider: Blondine Daout, RN


                                             eason for Appointment
                                             M-!U Nursing Round Note
                                             istory of Present Illness
                                             atient Identification:
                                                Patient Identification
                                                  Patient properly identified by 2 sources induding: Verbally, Wist Band
                                                  Chaperone Present? No
                                                 V\tlat language do ,ou speak? Spanish, English
                                                  Interpretation prO\.ided? Patient speaks English fluently
                                            'ain .Assessment:
                                                Pain Are you currently in pain? No.
                                            larrati-..e:



                                            ;Q\/1D-19Screening:
                                               Screening


                                            :::C)\/10-19:
                                                  COVID-19
                                                    Is the patient age 65 years or older? No
                                                    Does the patient ha-..e chronic lung disease? No
                                                    Does the patient ha-..e moderate to se-..ere asthma? No
                                                    Does the patient ha-..e a cardiac condition? No
                                                    Is the patient immune compromised? No
                                                    Does the patient ha-..e a BM o-..er 40? No
                                                    Does the patient ha-..e diabetes? No
                                                    Does the patient ha-..e CKD/dialy.,is? No
                                                    Does the patient ha-..e li-..er disease? No
                                                    Did ,ou answer "Yes" to any of the questions abo-..e? No
                                           Vital Signs
                                                                                   Temp
                                                                                   05/14/2020 05:52:20 PM        Blondine Daout
                                                                                    Eastern Daylight lime              RN
                                                                                     I-fl.
                                                                                   05/14/2020 05:52:20 PM        Blondine Daout
                                                                                   Eastern Daylight lime               RN
                                                                                     BP
                                                                                   05/14/2020 05:52:20 PM        Blondine Daout
                                                                                    Eastern Daylight lime              RN
                                                                                     RR
                                                                                   05/14/2020 05:52:20 PM        Blondine Daout
                                                                                    Eastern Daylight lime              RN
                                                                                     Ht



US ICE   I   Patient Name :RAMIREZ,FRANCISCOjDOB :0               1jA:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 10 of 196

                          ®




                            Americans for
                            Immigrant Justice
                           formerly Florida Immigrant Advocacy Center


        04/17/2020


        Saludos,

        Le estamos escribiendo porque alguien (miembro de la familia, amigo, etc.) se ha puesto en
        contacto con nos_otros con su informaci6n preguntando si podemos ayudarle con su caso de
        inmigraci6n.

        Americans pro Justicia de Jnmigrantes es un bufete de abogados de inmigraci6n sin fines de
        lucro, lo que significa que no cobramos por ninguno de los servicios que ofrecemos a las personas
        que buscan ser liberados de la detenci6n inmigratoria. Ofrecemos servicios en Broward
        Transitional Center, Krome Processing Center y Glades detention Center. Normalmente, iriamos
        a los centros de detenci6n para proporcionar consultas jurfdicas en persona, pero debido a la
        pandemia de Covidl9, nuestro acceso a los centros de detenci6n ha sido limitado y por lo tanto
        s6lo podemos proporcionar consultas legales a traves de videochat.

        Como usted sabe, Krome le ha proporcionado a todos con varias tabletas para utilizar con el fin de
        ponerse en contacto con las personas. Podemos proporcionarle una consulta legal gratuita con un abogado
        a traves de su cuenta de GettingOut en la tableta. Para que podamos ponernos en contacto con usted, debe
        agregar el de correo electr6nico detentionhotline@aijustice.org a su lista de personas aprobadas para que
        podamos comunicarnos con usted.

        Por favor, tenga en cuenta que si bien podemos ofrecerle una consulta gratuita con consejos sobre
        como avanzar en su caso, no podemos garantizar la representacion legal en la corte de inmigracion.
        Una consulta legal de nuestra oficina no significa que hayamos acordado ser su abogado. Podemos
        ofrecer informaci6n, materiales, yen el caso de que no aceptemos su caso, a veces remitimos a personas a
        otros bufetes de abogados.

        Por (iltimo, si desea Hamar~ nuestras oficinas de forma gratuita desde Krome, siga las instrucciones a
        continuaci6n.

            1. Marque el 2 para espafiol
            2. Marque su numero de PIN
            3. Marque el 6 para entrar al sistema automatico de PRO BONO
            4. Marque el 569# para Hamar a nuestra oficina
            5. Marque el 1250 para Barnar nuestra linea gratis de detenci6n




                    A non-profit organization d~dicated to protecting and promoting the basic human rights of immigrants

        6355 NW 36th Stre
                            e,
                              t   S    ·t 22     ·   .      .
                                      u, e 01 • Mram,, Florida 33166 • 305.573.1106           f.
                                                                                            • ax: 305.576.6273 • aijustice,or9
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 11 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 12 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 13 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 14 of 196


           l
           l
                  ~~ /l IJlm/4, £1 CLr je1 r (fat.ii ma/a
               -;/fJ Jc_/ /Juf-.\- o RflfYlr? 5 Hon DU Ya_5 '
                 di ber./o ft'l,_e YlC(e-z., Jqc.060 Ollcrfe'YYt4/q_ _
                A>



                pAuL /Mnh H£nJ?--, _+tbX1n
           _I        -t~~            'i'/o.._de, /           #a-,';/-;           #-
               ~' ~ 4 Si
                C>\A.\.e.
                                      1eelfef             e>l,       fe    l,"f'." ,:/.·
                                                                           {{tJl./vt
                        ~
                      {J~                                              Pu1-Ad-~'S
           : ; ~ 1)·~-c_ad) >.?c:c ?--:--J~IV/c ct! ;-4 Jct/'

           l ([1/cc.v/v f d-..e_z._                 6 u qft_h                                              r;_

               3£ Et.. ~. '6 - ~                                                       ~                    ~--j.» .
           ~OL/ll 6s cei                   1c r.,,,eA c.._                         {\).,_ E y.__·1 c_ e,
           j    /?fir,~ n-o         Gclu.-,-clo.       cq)'r_,1    }20 c~k
                 ~ S uS,.             ,·-S, ~tCAIZ~                 (2..__o('
                ~ric                 15efA4.1
           1{_:;k,,/j),f;/v fa.mh1t-(. -Ctl.o-r-frfl-<(_                                                   Adr ~
           j_F'\C\'(\~~v- Lopcc P--oh/qo                                                                   G     ~ma.\o.
             1}:n-, a 5 #1.u rq (e-/ SCA ~t c_
                (: ll'AJ\JJKJI~ t)lift                                                                     u6<,\__
                ~ u o./ ul/i ACu;(~ ~ u N\kci
           1
           l
                c ~t        O   ~       ~w A>~~                    c~\ ~~                                                . C l~\_,.~--
                                                                                                                            (l)



           ; LY-t1,·'l("";/(~6            FYv1.'l-'7Cc,      c!lb•n/)----f"'2,
           j~u(,\O SC\(t.~e.-z:. L~                                                                          'tv\e,-i.,co
           /·\J ~ ~~ ~~V\ W'\.~f- lc,Qe_,2-                                                                          G'-3 ~ ~ IL
           '(apt":, ,c(.1-12                      tf; ' ~ ~                                  ; '                 '
           1
             0rdoc <-'T ;f                      ~co     17tJht!n
           :1 ht\);n 'tmo                                      Vlt.JlZ.cJeiA
               fllo Yc/rJ           '9,CYK; /I e2             ce )So     ·
           '$50-5 Vc,.__5:J~c?2fe·Ye2                                                       j\/ler~/ {:(;)

               .--.,.~
           j Ale v_ tt-vC l, J

                ?;:;1!(~ 12~
                               NJ~ ,-z_ ~ . UJ
                                                                                  - ~ -
                                                                                                                     .
           ld:,se7n 4r-~Jlo                                                                                      ~ "tJfer
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 15 of 196




......---....
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 16 of 196




                    _''jct; <1t1.d :i-,v11'1iff<tl/oi't -tlr'e ff"I. llt.Wl Cti)fh.(!fd&dU!' (i,Ontk                                              ,((1Ul!t:<
             orders Or-/(tE.Ao(Apld 2..1 '2.0'2.P) (111d IV/,::ii                                   deifJJJn'u1J!l'' i·         lh!                    A{(J).        ht-1~-:-c
             any               Ct;}Y}./ufld,R fecolfdJ        d/«:l I Mt1     :s:r     hf:' #\:,iPrtr JtC'.<.J )l ;77),y,•,>.·.ve1lJ4:lr~,~v1-


                    (i/lde:f,Jn.as ha(.,re fi?(.:.{'«·~red -if,~ le-tft:t (!21vui (~ 11{;t·{:., fil!f~.-ll?.l /','.:.)(Wi/
             JU9lrE C..OQ/cf. I {jH_)OJ)MiJIJ' and                                   Ayn
                                                                       1Yl.'. r. llt/,:;i{fl/Tri:'1/ ·l!ht4if IJJ.,~·e·                 0


             rep~e S';!_da¥BJ. JS d.fld <fazaJ le·tifer @lkil_                       t?;rti:_,r t ./
                                                                                               {~,.,(~:''];Jl-:~~:![;·                            1
                                                                                                                                                   ~:~~1:l
             a,,cl )-m-'""              '/J";J,011 .MUJJ- re,~rl                  L, -/he
                                                                                           1
                                                                                                      l<IU,f/.,l::\".     f.J,),/Q(((             · !~:A   r'Oty{/.:;:J        O!i,t

             ,,,,q/lJat ai<J' '11w.ri J 4.'f o( eAt"- ,u'7f. /c ~1 If D" r 1'1 I,./) I? Ill•;
             /4.(.d~ff Je,/a.lo, U£S -.~ele, r:elet1.:ied/ _rn'/9';~: . .1;~1u:.f Utt' rlt:J·!,,, ,/i? 14 ~(;('.' . '
                                             1
                                                                                                                                                  1



             dt.1'11{;1-(($ rrele12sed (e·J 1//'L L l111r1k usfc ca{('1-'.i1,';!1!,[ r.!',: 'il.fiil<.i:((.Jf· ~··t fl1J'
             ()If
                    .   t:i.
                                        ../7. ,_J
                                 jft.(tf,C..      . .    j J(   f   !!
                                              UOCVM.fll:Tet.n MeOa(i ..
                                                                                               l~         ,f,/i.t!          #
                                                                                               l,::)/Ld1 11"YIU;),,1Z.'f «:''Jf,1
                                                                                                                                    •')ti                . ,·H,;
                                                                                                                                                         d,d''((ff,fll/lil.
                                                                                                                                                                                     tJ
             ·--,13.u           Jo Ot-1'-f :S         of +his       ard e,-·         J.~t" r;.       ~Zif«r,,Lt r "",, ,

     '<.l'    HolV r,11./11/J. de/~,l!ee.5                   if IS' h,,<1$1~,z             OYI       -lir.11. . d,de                o( ~,,,,m;J, ·:,
     lb'      IU         wi,uclt. \,r-11..e.       ·Hi,ee.    Cen:ftl'S ·fl..t.. tlfef!Jl.tf!.t'C!)           {'Y.ifu/ hel/l'ril.j                      t·»aL« ,\\ef(,_c_✓I .
    ·c' Lt{h;c1._ of ./le_ Je-fo. friee S a,e. Cut! r, de ,(eel n1(1),1d, L 'f .l'E,-/,1 H1 ee 1 4,1 d
                                                             s
    ~·, u/hi'ch o( -U1e cle-f41i·v1 et htt ve i1t-' fro'·cn cti,rr·d t'·nrii c /,,1"', a::-~ ~)v1.i· th'~-J                                       ,1       11



                                                                                          J
        n1;,J7e ncl i .-, 1 C;; vn ;,,.J ch.a [y<!J' /JJ(fl.J"-- e~ w,/.: _J;J~1M 1l 1~~n'~:M J                                             ii,

        o.fffct'aff <tire 6 ll noll CJ1n1.pldt.v1c'( wrl( lm:.u.rY '.$ rrH?,u .flp.                                                         11




              ~ c;-S a((l(tttr~                  ,b.tk.1   JC€ laed 11.bv«(f               JQrin: 1-«·za·df             b(,,Jr                         Si(/(        f"?t~p'ie
              sler·~            0111                                                                          ·

             , Ort    (}{111. 5 zc,z;,) "1{ Jel(/i,,eeJ (,"'", bu;/J,,~i ff .r,I / 1;? lf/N"i ..
              i1'Jrude'd                /o
                                   rem,;.-eJ it.e,, Ybeeh 1 1'/~~k.r:l.r .;f,1,, il,J,f ·.•?{!'~Ii;,?). ~~-~-i-~ .)
              /f.:un. ·lhe b.L:>Jj -la clearl.. arid .t~f1,fa:e he.(J.i o,ru, 1 ttfl! ,o-hn_~~{)" oue't'1~\         1


              ·bec.ac'.lSC             ;.p
                                 S,c.t pe,?p1e :J/efl- or11. -Ut,2~ t.vd&I,wt                    (~·,,,J'k O ll•-11       --Ui1(
                                                                                                                                1
              f'°n demi'( feriod) luha'ch u){! 'dAiete ,rfY'i/fJlc.de &l_ii,Ord,I{' D.l' ,f,i'-tiJ11,J- /1,.//-- «.ikPi
              t1 fr/c/x.. ./;; ftt~ fic/..4,,~e.1 le lued lJ 1"t Ct)(..U·,h· . 061:"" .,· { Pt(// te.f~t.r)J(uji
             ·r/,_     ~                      { ' . fi      l                               .         ,,✓                                                       .      ··     '- ·

                 "'f · ./,1 us /. :JO "'trfrde. f,11' ! it h,,,,, . H,e,,. 1/fm ffLf;,,,t ,:i~r-•1<!.
             it:JO hedj tM.dl 4/( o lhnJ a11-ett.S ~tfe f:1.~ f t:11:t,mri .v1,1 ,\ ,vu {,j-:,e          1 ('.J,.; }(~\(e.                   1
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 17 of 196




                                                   /1_4,,J.,
                                                   ['1   ,_ __,
,/·
  Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 18 of 196
t-ro
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 19 of 196
yJ rr,                         ~ ~ '.~C0 s I{;} J~:r:v v, S ; _
   Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 20 of 196
             'f'/lR J-;tfS)
IN o et~ 'f ft\(Y) SJ f :E N C t:::_, ~ 2:J f-J '<-: l),S J
  AND Ti;.1-1-- Vis ~ff- fdK!K 6-·orN 6- ,.
 i--o _:s- ft:L I-         ft s p£ CD N1) \fj:, VY] fl=.. ~ eR
 C;2~ Mc S WE: W~ N 'T - q-·o '!J' {} .J:J-, {Fv f2_
   11 f',l_t \0 1: s c 0-- :1 M'1 N ltJt 1f- H c- 0 :r, N.,s r
     CJ \A~ 't,HJ"T=s:6~ A- 1- O(P,'1: 6-'.TJ"\) LoUJ~
   F;l'\S) \<,.~ G\S ~ 3N ~out!$~-~ v p
   o (A~ R~ ~i+"t' s ~ ~ o,i E_b 1~ N                 c,
I Gt ft_ tN5 • C v "-l-& \5:,"\):o N \ !tNi.) IJ-1 f'{±_/2,f!fr'f~
  :f o~fr 1--- J---, h 0~ ) S TA '1 ~ ~ HFff A-t--J..,
 ME M f1 {~k_ CJ)lANT \2--~ 'D F 1· ff rK
 tAN-:S::<ff-\) ~\'\~~ON), (_fl~\ ONh                                              I
 AR,Z ~ \ 1> fr, R S o½S, Wf-s/ ~ N ""T rt 6 '}
  Le~ 1-A I ,-- A- V f2 IM t: , ·~ n~ H A vT>f-1 er
 TA?~~s TD E~lGiK1":'1G _-~ ~G1NTR)
  0\2, l\~# o R evr£-R s~ R'f;rrN_-:; A-
  S-r:2K- 1-4 ~t1 Ttt 0.i,s A ~ A-Re NV v .
   LlZ'L ~~ s -pe,12, ~N,(rj ,,.rr.:r, ~ 1- Rf (iSc)f\} o(L
  rrc...cr\J G._N--rs, J:'t....L..Nf:Ss\ ots BTlf PR Rf)}£DFIS,
   -v r0 h 11- T'.J;o N. s F> F ? ~ 11 ~R~ '):; f-,\ x 'lYl M~ &F. \J'fJ
  ~~ ~ 1-t R Tl~~ "t'T'S . r c~ R \SfrG~ £.b f}N (AN i) ££/?:Sr:
 A-N..t crN,& :r f-.\ le R i2- tA/'> r-- CeNs p.::r f Ac_'1 w n t+
 '7(6 s&cuRr:.~G,S. __To ~ H-;y S' .}C,v0 l-..,l, \/
 Pi~---~~ U,:; JJ-t-,0 /:-$,-'f'_:rN G- & ~ t
{~ UN& r ~ TV\,"\ _re N PJ k R~ &-_'11.-~ s~ C(,1~ ~
       Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 21 of 196



lANo&: Q 4 2-- \,1.Z) 0 :§ 19 '63) ff Np tt- 2 e,,, -5-c,
~ ~:§                                      19 'i?I J_                1
                                                                         37_ ~~--0!SV~N
  G)-r 1 \~\      "'T t7 E,          t;, DV f f-<-- N _];, N G
                               \Z \A L, 13-S>
     pl,,\b   J--_IG      {(j ~i:'lES> ~ T::1:01'{ ~,
,,
                                           1


         ~ J ~ , l>i--T1J:'Nlz G H iJt.1-\JJ!_
    ~ ~o-t\-1 'J---020
                                                                 ~r
                                                     ~'g_\-A_:i_,N~Jf \fDhJ) ~
                                                                                         --


                                                                                               ;!,:~~_Qr_)
                                                                                                            '\..


                                                                                                                           ,

                                /?rG-S _s fz_(_ _ tiJ2_I'r<;;
lf E \) f)S 0!- ~£ \0.I~ Gr (-JN_f)
 c,?r~n ff ~o \~j;:S - g~~ ~-Nb SFEf2-CJl7 ff°l {VJ}
                                                                                                                                /


 F(1:\::Sfc \-f .tvvi A-NJ) b~D NOi SE BRCI+
  er  H~ R p£ Rse/\.i) . if)~ T t:fJJ'-IE £ s l J}r<TG-!)
 \6 wR~TC (ST81P\EN\ (950\)lE_ ·,T \~-f~ ·
 S/tJ:t HE- ~ t;S Af I<if:tj) A,N!) SrtsP
 \tJR 't" '"\ X N ~           t'       ------------····-------------·· - -···· --· . .    --       ..   .          . --------


 ~:,s+0-~0KbEi2-- 'TG <::; ltaLAJ
  _ ~ c~ ~s ~ _<"r-o t2£i g JJl\~f? us·· _:::::r·                                        ~

      :c- ~ ~ M t -11:r, i1i})___A_ _(_~~~~:3~~.-~E--
  e-··fkb ~ Ct=, 0 f!- P':( c E f -~ q OJ--b ·~-I'\ E--
   1- frN'i 1---lD't \JS\)~ !St-rt) N D'f GDM~ll'T '1
  1)>~:t) Nt)i Com wi:rr l) ~J_:L) MD1 SH-Of
     t---~ 1 '> ~\J ~lAN '?oSS,f_ ~S']:oN N 0
     1:)~'A-&5) NS\) S£~ cfl':tMf_S
     f (-) l-5 e, k1 L, W) pr.2:11:>ori ' '\VJ e z§)'-1 (Ji 9C \ bf-£ll
                                                                                                        i u,r
        ~o (9 fo~                  0   se c_Qt11_[)                      -r;rJ-11 k- ~~-~~s /
       Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 22 of 196

Jr,     I (f [_ Li 1.1 NT'f j liJ) &t; 'fOf--D M f___,
     !~     ,Pr~ N fr( A- \J ;1'0 l- /E Nf' PE1<Sdl\I
        A-Nt i+ rz_ t~a;-s Nor J?£1-J£ VJE_
       I 4 ~ 0f f __r- Uf f? S          (!)N o cTO;Sjijj

       ~ 2 () j q : ~ {__, f3' J} Ni) _'I; /--? M Ji'> ---·
        f\ A- ''LT~ "'-l offI G&                     ks,
                                         ,<; TI,) 1liJ) ·
     T~ A:i- er: N gl!E:, P- hf lffJ D;2~j 5)
       0-~) No R -4P£ \               1) ~1-_1;J ~iu  "No
       J) r,J -=1 \Ne c0/\1 V<f!cr :p!J0s ✓ ;J5      , .
 fM~r ~ Rge-t::'f ~ /~i~ift~~~
\~~~~0~~ ~D.s&f( Sf--1T{JJJE/)A·· THK1' .
                               fltr"C~                   !J.J_D,L.
 !
 '             /I'-
                     G-f\\u
   5 f)'t'n B::, I 0-11-,~J::, 3---- C £:
                                        ~
                                             ,,?l ~'
                                          \J "V<--~
                                                  ' .
                                                     , . 1 I     ct.)            I


   0 Vl M It,; ·- 1 Ff fl \r/ 'l, J--.L f2 & r:J 1--1-- Y        . __ _
' 'LMfYlS'cYI ~ E ANt U::+,Of-.- f}<f'If-b t4t'f Af,(;,l/6'
M     l-+f!i[2~ WI±       0   £2J2_(2     REI %iA.EST+ ~ G-- 1 ~ +l 1-tU F_
N~s~y.SftMl:'rTJ£!Z I (+Nb TH-~~Sz ~JkC~E ·.
 ·O"'kg___ f-+vvJtl(~-~ AN:b 12-LF~ oR Ma< £=
  W-- trz TT'JSN£ r;:S r- µ__ E &-4 1- 1--I ffe, LG :r:A+ --
  A- Cf)-pe TB f<X A :E f-\ 'Tb u,_r: /'.- l:) .l,:N G- r , (t"-1,b wk::
   ~     ~(;lrlSiJS b ¥D 13~ R~8-,4,~}?- f/-!N,~ AV?~ frr'fL ,
'f (£; !9pf:r;- Ci;?1<(~ ';-<7 A- T ,' 1111111 , 1::/~,i, '1 .5 :t &- ML'-I
                                                                          M ,4, , L 'Tt.:i\
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 23 of 196
                                                                                          ~~~~
                                                      .-.:,
                                                      .•-,
                                                                     ·,
                                                                                          r~~
                                                                                          ~ ~
                                                                                                                                t
                                                       J,/           -
                                                                                                                                .
                                              .                          ·-

                                                            .       .:..:..

                                                                                                      'K
                                                                                          ~ ~~t
                                                        •            • • .1




                                          .
                                              ~)tt
                                              =- r-
                                                   ~ ~ f~~                                                      ~·
                                                                                                                W
                                                                                                                .     ..
                                                                                                                           ..
                                                                                                                           !.tJ,1,
                                                                                                                                 II
                                                                                                                            . "',.,

                                              ~                                   ~                                             i
                                              ~ ~·J ~s _c_ :. ~
                                                                                          n                          [




                                              ~ ~ -~~ ;'.~, <
                                              ""                              '   ~ '~
                                                                                     ~            ~~ a -
                                                                                              ,._., coo ... -·
                                                                                                                    ~~
                                              ..:       '                                     -       :'; N     UN/7€
                                                       '




                                              ~~                                      t           ~~ IJ
                                                                "                                 0   coco cl              ~.

                                              =·        I>-._
                                                                                                  ~ ~
                                                                                                                f·'I -
                                              --
                                                                                                                            j
                                                                                                                    ~-~,f)~';




                                                                                                      i:
                                                                                                  !2 ~o ,,~


                                                                                                  ~   D
                                                                                                                1111[,· .
                                                                                                              OVJ
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 24 of 196



   Honorable Judge Jonathan Goodman
   James Lawrence King Federal Justice Building
   99 N.E. Fourth Street Room 1168
   Miami, Fl. 33132
   06/10/20


   Dear Judge Goodman,
                           My name is Rodney London my Alien# is
   I am currently detained at the Glades County Detention Center. I wrote you
   recently because I need your assistance I am ordered removed but cannot go
   anywhere because my country is not accepting anyone. It has just been brought to
   my attention that there are about sixty one detainee case and eleven staff member
   cases of COVID-19 at this facility. My problem is the Constitution of the United
   States says that we should pursue life, liberty, and the pursuit of happiness. It also
   states Liberty and Justice for all.
   I have not been afforded those rights in the current COVID-19 pandemic at this
   facility. I cannot speak to my deportation officer, I was told by one of then their
   union would not allow them to come to work here because of the pandemic. So if
   they do not want to be here or not allowed to come why on earth should we be
   detained here, our lives matter just as much as the rtextperson. This shows a total
   disregard for our safety and well being, and should not be the way human beings
   act especially not during this COVID-19 pandemic. We have a number to call our
   deportation officers when we do we get a service that relays a message, they
   cannot call us back and they are not coming here so that defeats the purpose. As
   previously stated in my last letter, I would like to seek some form of release from
   detention in the form of House Arrest, GPS Monitoring, A Bond, all of the above
   or whatever I.C.E. deem necessary. I am one of those high risk people, I am over
   the age of 50 years old and suffer from
             . I am worried for my mental and physical health if I am exposed to
   coronavirus or get sick. No one should be forgotten or left to die at any facility in
   the United States of America especially now. Thank you in advance for your help
   in this matter.




                                                     MNI            . A#0
                                                      Glades County Detention Center.
                                                              1297 East State Road 78
                                                            Moore Haven, FL. 33471.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 25 of 196




                                                                                   ...:.:::
                                                                                       ··-··
                                                                                   ·-····
                                                                                   ::::::....
                                                                                   ::::::--·
                                                                                   .... ::·--·




                              d---   .
                                                                                   ............
                                                                                   ....::-··
                                                                                   ··-·-..
                                                                                   ......~-···
                                                                                   ····-
                                                                                   ......._,_
                                                                                   ···-··-
                                                                                   ...........
                                                                                        -....




             ----
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 26 of 196
   Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 27 of 196


                ~MP-s          ~RQ1'6: 11-(Ec~       ~rif CJ,OfJ Ft.R.
                    -r:-;V\tG~·A\~v·N .

•.. ...,,.,,,   O: ~ N A_T l-\)\J\) -~00 \)'M_~1\)
                r                                                   I6   !1-pt- '.2 o ,
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 28 of 196




                                                                                  .-   ...
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 29 of 196


              I

              ~~~ /l //)n/4                     (fat! /41J1ala
                                                 [7~ eoboy
              1-;/fJ 9c./ )}Jf-.t o RflfYl/,) s Hon DU Yq5
              jf,0, be ,-·Jo                 Me J/lC( e c          Jq c.c6 \.) 6u crfem~[q_ .
              l•'Jc..u L /Mn fa Hendi , t110Jn
         j)-e__~~                          NCld      e:,    /     kc,, -r;          ~<p-
              (iu t1 o                sc Sov          1
                                                           fer P ~- f~ t:7 ~ . . ,
              Ji~O"A1-e                     ..JceJ                                ((~jz
         ]Pg~~.                   1~~--.. 6~~~
         ¥~ /)S:·-CJ?c) 7-c:L ~l~IV/c ci!/-/{
          ! f/c 0 v/o f()(e__z_                                                           Gu1 1t)/14 q_
          :~,• . C~•~Mi)ey~                                                               4RfM:,      ~
          ~rJ-!fl c~ s c Rved. G..   (j                                                 /1\.A Ey.j::_ c::,
          ;/?v;:tflv
          I
                                          Gdu(.-rc/o            CczJ"rlJ2o        G~/e
          ] .Jes uSo.                      ,· ';:),:~u,,12~             {2.__ar
          j ?irlC                         I 5ef)cl{f
          (;:k,1ru1%)                        famhzL                Ctl.o,r+,,1-c.,(__                        ~~r     UJ

          /_:E;,C\n6~v-                      Lo~p(_ c             ~oh/e.r o                                  fuc.jc:ma,\a.
                      0
          i       ~       h/a5 #-<uaCf.("'4 S,u'lµ_,c._
               t k1uud~'l                   t,ilfb                                                           vb(\_
              -<:2J'"'-'"-,, G-j ;.,111    A Ci....i/ (o.l '½ -.u1\"'4d
         :(2~t,.)1                           J\_d~>c;\, c~\(y~-~                                                          c_O)L~~--'-
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 30 of 196
           {lo),e./(j   f12. J ci Jio-. 2t
Case 1:20-cv-21553-MGC Document
                        1       170 Entered on FLSD Docket 06/22/2020 Page 31 of 196

           v\eic.lov Va\--Au
           De"/\'iS Hor,l

              y
        - j?;, ro 1      O"vl       fl•/ 0       ±._ c, Mo 1Z/
                F?_ v. rVJ   j   <iti !-<'-J   !/ ca J{Lei
                                                     Yl:i
          JJM      °'"c su:J:_ff/t:I lci.
    ~    ).Sa-r:ro.
          ~--l ct ~
                    )r ~
                         DE
                                                            f\,---CA~€   =f-   9u1o0\._
                                                                                i
    ~ 7o!cA.f<fto       liar?~ ,           R;.o~      ~EX.Lee
                                                                                !
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 32 of 196




                                                                                 '


                                                                                     --      )




                                                                                     •__..   -·
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 33 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 34 of 196




                                           )
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 35 of 196




               JcG.     (J,zd -:i1V1,-"'1if rttf,~,,"'- dre      r'!orJ. c~•111.f!l11,ue u11'1k cor,,a?{SJ
                                                                i111

           orders Dr-/f.lffJJ(!Ypli/ 2-i              2oeo) t111d M111 J.f Je.f(JJ,;1eeJ oo MOT have
           Mj       Cr,W/,;,,J records 1i11d                   }.11.{   st be rdeMeA £rn"1edittlelf'
               f-1// de.f4.i"nees have fec:.e,~ttl ..j(,~-fl_ lefter and c:~r,v-ls order          l>dfVJ.
           JU 9lrE _c.oQ/cf / BiOO£>fol~Al ~ncf fl'il#l- #:.tt. lltlor!'"eiS. ·/11.t>JJ,,.-
                                                                                     _I
                                                                                           .

           rep~e S';!_d, ·.,1J u S {lf1c/ <Jatd le·tfer o,u«, lo,,e~/s &_rde.r. i ft,i,.-1 )-.c E
                                                                                                 J

                                                                                                                         ~:e
           Md )-rnm.1/Ji/,',J11 rvtC-151- rep~rl L, /,t,e c..,,ufr alld 'J"WtVl£1 on
           111111.~af 11:vtj' · '~"-'>.ltty o( eacA- r.U~/e.- hr'f 4-:_po fF11 Whu.~~
           {4.c. l/if Je·la.t,1e_e.s ,"1e.re:. ~ele,vled .f r,1,vL. ~nd #-ke rw1Attr1,i of ~~~
                       1
            de,/,,,11.us ~dotted [e} 'IL "- hi?i,_ r,rl t:aleJ,''if heU1,0'e                                            4 liJR
           0 ,r t1.. ;ft-ctr-L 'docl,<.fV/.e1LfeJ n1.edscd {j1Lt.1/~UOF1«..)J e-fc u. h-li-t                             a f(il..

           .,-i3.f..f Jo O,q\f:S o(' -/-h;s orcle, .£c& $1-d;4LL.,                                     0
                                                                                                           •




    't1'    1-iow      r>'Wj      Jei~,f!e,,J ifhdus, ~J; on -¼. d,iie o( reporf, nJ
                                                        t'5'
     'b' ,4f whi(I,. :('kt Ht~ee Ce r/. .fifS                      :u-
                                                       {le/q (ii tl' J d re be'~J, 11,.,a l«',                                 C


    'G' 1,,._/h'.cl" o{' ,/1.e_ de-la01ee S are. c.,M, de~ mdl11d._.l.,7 Je/q111e1; S Md
   d u/h1ch o( -1/,,e cle-lt.:t,11ees_ ht1ve i10
       7
                                                            C{ifl-Hifbal C.:i,/1uu~+»~u1l a.rd
                                                                          f{10if

     v1c;,_tencl,•·t11 C~i".,ni'.,1J ~a[JeJ. AJt?.../1L __ fe~ f)ltid i"mM:J~et.fu·,:MJ
           offtciaft rire , IL              rio It    Cowtpf,·a;1c-e_ wr-l. lotJ..rl S              O{)..,.o Ef.ZJ),

           ;q ,;-s o((!cil.r.f ,&lld. JC£ l,<2d ttbul(f                            Str;1d hz«·~11   bech'      )nC.k   pe~p'ie
           slep+       ofl                       ..                                           --~
           . Dr< (),{41 5 'UXLo) all Je.1(11',,eeJ frv,YL_ bur/J,01                                 Ji JI/ 13       1/Je~e_ _
           i~ru(-le'd •lo rewtu11e4 -ltte,f" ShedJ; /3ftr,,l.:e;lft .YIU                              ,ttJl 10~e1J/ n·ferYI ~
           (f.:J/YL -4e bedJ la dea;r1. a,rcl s~;;11,fiie heds tinJ                                  ttii!. u-lieu~r areaJ
           'beca,;tSC.       ;p   S/c_fz.   peopfe J/er                0.1.   -ltt,e.~ k.ii·fltn'ML ~e.. ., covu O ~(~11
            port dewric fer,·od J luh,'c.h. u)e 1,,t.1e1e r>1Acie t1L,,,o~re of . t.f14.f a·•t l<Jti.S
                                                    . .le. (Jl,ed l /.:, ~t- l't1ur-/ s . a6t.,u::l
            a.. fr/ck- ./.a At/4:e fic./"..,,_,,,,.e·1.                                         ,
                                                                                                    our reP~a.k;d
           ·niey lr.i/d l( ~ .f;; JO oql-'ltde. .';_;( . I rt htJt;r·. it1f1L 1lf clL tett,i_fna:~J ohpa«-J.,,
           loo bedj tM.d al( o l1tus andJ..S UJefe 11.a; f c/epin,:di t?t: Si01[!1ufu ie ~r Yu:.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 36 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 37 of 196




          f!4'IS,    G s, ~ Mi)n:~11.~·, till_ f{..e_ bed~ a1e Se1,r~.rel1 'di r.ff Wu·lt1... ~,.1uffd)
           /;oc fer1.tt ard n11/deul --!fia¾ Ll)ere. ~ete-) Se11iJ_ u11i:Spcclotf . (-<Ii/IL. .
          W,, rl-s_ o ~ Ju: lo Shaw CtlH:l'e L, ,rirp~cJ !Md , reiett7k 1:1.t/ , J.::fa1,uQJ
          f,ru,rt_ hc.o t,J, n1 ~ ~ _i4 /6 NMrVRed,alel1. h11.,>ed orL_ l4e fo-c/J. _
           'Orif/e;,L in lt;:·s /e/te, a,'-</ llte. /elfe/ (JJ.{fP.Jzed ·-!haf Mo 'jf- delr1n n1t">C!5
          ~ 014.1'
            · Mo5.f Pe ./a/v2ees                    !Jo Alo'l- h1ve__ cr/vn.i,v1a!l r!d?U.?ir·d 3 {1t1nd
                                                                                                      'J
          we         ddcf/..
                    are_             J       flt1vi1~J  ll)(t,(. n.c.1Mbers and CJc.:!'ifd. frrieJ ,v/
                                                              '        •                    !,_


          de1at'11l!eJ lo 1/,,J c)11fs (,lL:f,ui,,_                       Cjfl SE .
           71-.e;'v aci/cJ11.s iarc i11- u{o/1-1.-t,'un..P of                   4-2       '-!· S ·C f.1q g3              {a.utdl
          42 t/•S·cf                1qi1-)        ·/tiL€ 1- 1bl1EtJ         V.1;/t.... #,_,: it!Lrl8 yov{'/."l,                    "'J
          f u b!;c ct_{(vm'd~11.l/o_Yl.S ,_ .~                                    .    ·.          __,,. ,
            A/1:: ,1J . ., 0121<./' 4 Ott& I<. J..JeR MA flt c, CL,<Ofvs a a f !jffflei_J .l- ~
         ~ fM,.,,&ra.l.'ari &n,,,ol eu+. p,wr,e /yt_. deie~·f10YL Ce,i}ey f"~
         1/Ylfl'I!114f-.   <Jl'I.f.1     i)~!er:.s
                                                 (1M .f(.t sw.~ "'-'.I II I~ ,J• " ( DOf eft'l f e ':' r#-
         .fhe ;,11_ b/1.d. flt--11E.tN 15 oltierl jJr1t:fe3 !rut.cl ;>·ftrfeJ ii~ ':StM1J:
                                                        1
                                                             J


           We t<.n'i{ /dee I-le. (llfiJrYlefS ·b .~··le ~fl- c:R.o!i;-{? ·ro ~lJ-foqJ                          n


          Cllus,E i,l!ll(,._ tLi_ Jµ1,-~p _<jif!Ft~.J d,·:5./r,;cJ- LlJuJ'~J (J!_nd ot
                                                   s,
         (Jr /IJL Tu£JC'f£ ,v &r/.J ,~~ 1-lfl Xt,'1'/e.. do.,,; lo .reiettsf!.f.l ~s
         f i~.J'YL. Oe le,d1'd'1. (!rt/t , CI<0 fl,1 f' of &d l'dit7 ff ,-LEI)£tl..i 11
         a1- .ltv;__ 4ddreJf befc, l()' - tJ 3 ✓he u I () I~ f1 >1 J d ti [) rlt?d i (l ·H4!_
                                                                                     (l


         1WtJ ~ lefftr~ ttiff!c.lu;/J•
         5JrnpfonoS toe >{(i.r f (J111t kt
                                                                 :Jh:J ~ho 0110«1de,{!
                                                                                  . tlt(.iherttle,11
                                                                      CD'- 1! .o #CJ ('t111             tC-            -,.
                                                                                                                              ·IIJ!.

         \~le_ ?'I ~hoc.1!J
         on2 t: t.: A/ c t4 l(_JJ / C-
                                      ~s.. t.re_t
                                         1   tJ
                                                      e_i ~,,:,, 1 'LI '<1i'u! I $2V/ Sl,J 1'2.i'-
                                                        S
                                                   t:. /.J 1-{I P            l1id.ratt n) flofl uor:»
                                                                                                           5/.,e_':1
                                                                                                        ~ ·5 uqq

          Pre fM?d b,1        ~.:rA i -Al\ P-S. 15·:r~~ H-ctJ (}4'1 L1
                           / .2
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 38 of 196
 Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 39 of 196
case 1:20-cv-21553-MGC Docl)ment 76 Entered on FLSD Docket 04/30/2020 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

  PATRICK GAYLE, eta!.,

                 Petitioners,

  vs.

  MICHAEL W MEADE, et. al..,

           Respondents.
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _!
                  ORDER ADOPTING IN PART MAGISTRATE JUDGE'S
                        REPORT AND RECOMMENDATION
         TIDS MATTER is before me upon the Report and Recommendation ("R&R") of
  the Honorable Jonathan Goodman, U.S. Magistrate Judge (ECF No. 63), regarding
  Petitioners' Petition for Writ of Habeas Corpus (ECF No. 1), and Emergency Motion for
  Temporary Restraining Order and Motion for Preliminary Injunction for Proposed Class
  (ECF No. 4). On April 24, 2020, both Petitioners and Respondents filed Objections to the
  R&R (ECF Nos. 70; 71). ,
         The Court may "accept, reject, modify, in whole or in part, the findings or
  recommendations made by the magistrate judge." 28 U.S.C. § 636(b). If no specific
  objections to findings of facts are filed, the district court is not required to conduct a de novo
  review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see also
  28 U.S.C. § 636(b)(l). However, the Court must review legal conclusions de novo. See Cooper-
  Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Unt'ted States v. Rt'ce, No. 2:07-
  mc-8-FtM-29SPC, 2007 WL 1428615 at *1 (M.D. Fla. May 14, 2007). I have reviewed the
  matter de novo. Having done so, I find the Magistrate Judge's R&R should be adopted in part
  for reasons explained herein.
                                         BACKGROUND
         In a matter of a mere three months, Coronavirus ("COVID-19") has thrust
  humankind into an unprecedented global public health crisis. COVID-19 is a highly
  communicable respiratory disease that spreads among people who are in close contact-less
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 40 of 196
    Case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 3 of 12



       were particularly vulnerable to the Coronavirus. 4 Mr. Barr issued a second directive
       expanding the group of federal inmates eligible for early release. 5 Mr. Barr directed the
       bureau to immediately maximize the number of appropriate transfers to home
       confinement. 6
              The U.S. Immigration and Customs Enforcement ("ICE") has also issued a set of
       pandemic response guidelines titled ICE's COVID-19 April 10, 2020 Pandemic Response
       Requirements ("PRR"). ICE reportedly developed the guidelines in consultation with the
       CDC and calls for compliance with the CDC's guidelines in correctional and detention
       facilities. 7 ICE's guidelines also require the identification of any detainee who meets the
       CDC's guidelines for populations at higher-risk for serious illness from COVID-19. 8
                                               DISCUSSION
              The Petitioners in this case are 34 immigrant detainees. Petitioners claim that they
       are housed at one of three immigration detention centers in Florida: the Krome Detention
       Center in Miami ("Krome"), the Broward Transitional Center in Pompano Beach ("BTC"),
       and the Glades County Detention Center in Moore Haven ("Glades")9 • Petitioners maintain
       that they are particularly vulnerable to COVID-19 for different underlying chronic ailments
       and are at imminent risk of contracting the virus because the overflow of detainees within

       4
          Office of the Attorney General, Washington, DC, Memorandum for Director of Bureau
       Prisons, Prioritization of Home Confinement as Appropriate in Response to COVID-19
       Pandemic (Mar. 26, 2020), https:/ /www.politico.com/f/?id=0000017l-1826-d4a1-ad77-
       fda671420000.
       5
          April 3, 2020 Memorandum of Hon. W Barr to the Director of Bureau of Prisons, at 1.
       "[W]e are experiencing significant levels of infection at several of our facilities. . . .We have
       to move with dispatch in using home confinement, where appropriate, to move vulnerable
       inmates out of these institutions." Id.                                ·
       6
          Although Mr. Barr's Memorandums are directed to the Federal Bureau of Prisons, ICE's
       guidelines contain specific standards that mirror Mr. Barr's directives with respect to which
       detainees should be immediately released.
       ·, ICE's Enforcement and Removal Operations, April 10, 2020, at 3,
       https://www.ice.gov/ doclib/ coronavirus/ eroCOVID 19responseReqsCleanFacilities.pdf.
       8
          Id. at 5-6.
       9
          Although Glades is located in the Middle District, this Court finds that it has jurisdiction
       to review claims related to conditions of confinement there. See Masingene v. Martin, 424 F.
       Supp. 3d 1298, 1303 (S.D. Fla. 2020) ("[A] district court acts within its respective
       jurisdiction ... as long as the custodian can be reached by service of process.") (internal
       citations omitted).

                                                       3
  Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 41 of 196
case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 5 of 12



   detainee as a prisoner rather than as a civil detainee). And civil detainees are afforded "more
  constitutional protection, more considerate treatment, and conditions of confinement than
  criminals whose conditions of confinement are designed to punish." Youngberg v. Romeo, 457
  U.S. 307, 321-22 (1982). The Government may not impose on civil detainees conditions that
  would violate a convicted prisoner's Eighth Amendment rights. See Hamm v. DeKalb Cty.,
  774 F.2d 1567, 1573-74 (11th Cir. 1985) (citing City of Revere v. Mass. Gen. Hosp., 463 U.S.
  239, 244 (1983) ("[T]he due process rights of a [pretrial detainee] are at least as great as the
  Eighth Amendment protections available to a convicted prisoner.").
         The Eighth Amendment prohibits the infliction of cruel and unusual punishment.
  Robinson v. California, 370 U.S. 660 (1962). Under that provision, the Government may not
  impose punishments that shock the conscience, involve unnecessary and wanton infliction
  of pain, offend evolving notions of decency, or are grossly disproportionate to the offense
  for which they are imposed. See Estelle v. Gamble, 429 U.S. 97, 102-03 (1976); Gregg v.
  Georgia, 428 U.S. 153, 173 (1976); Trap v. Dulles, 356 U.S. 86, 101 (1958). Various
  conditions, "alone or in combination, may deprive inmates of the minimal civilized
  measure of life's necessities. Such conditions could be cruel and unusual under the
  contemporary standard of decency." Rhodes v. Chapman, 452 U.S. 337, 347 (1981). On that
  basis, courts have held that states violate the Eighth Amendment when they are deliberately
  indifferent to a prisoner's serious medical needs. See, e.g. Estelle, 429 U.S. at 106.
         The minimum standard of care to be provided to civil detainees under the Due
  Process Clause is the same as that allowed by the Eighth Amendment for convicted persons.
  Hamm, 774 F.2d at 1574; see also Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979) (holding that
  the Due Process Clause rights of a civil detainee are at least as great as the Eighth
  Amendment protections available to a convicted prisoner).
         When the Government takes people into custody and detains them against their will,
  the Constitution confers upon the Government a duty to assume responsibility for those
  detainees' safety and general well-being. See Helling v. McKt'nney, 509 U.S. 25, 32 (1993).
         The Due Process Clause similarly "imposes a duty on state actors to protect or care
  for citizens when the state affirmatively places a particular individual in a position of danger
  the individual would not otherwise have faced." Gregory v. City ofRogers, Ark, 974 F.2d 1006,
  1010 (8th Cir. 1992) (en bane). The Government violates an individual's right to due process

                                                   5
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 42 of 196
     Case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 7 of 12



        conditions at the three detention centers constitute a violation of the Petitioners Fifth and
        Eighth Amendment rights.
            B. Application of the Accardi Doctrine
               Petitioners assert that Government agencies are required to follow their own rules
        and regulations and that an agency which violates its own rules and regulations violates the
        Administrative Procedures Act and the Fifth Amendment's Due Process Clause. Petitioners
        further allege that ICE has failed to follow the National Detention Center Guidelines, which
        Petitioners argue require ICE to also follow CDC Guidelines. In the R&R, the Magistrate
        Judge found that Petitioners had not established a substantial likelihood of prevailing on the
        merits because "the applicable CDC Guidelines contain a substantial amount of flexibility
        and courts confronted with emergency motions to release· state and federal prisoners and
        detainees because of COVID-19 have relied on this adaptability when denying applications
        for release of inmates or detainees." (ECF No. 63 at 61.) The Court respectfully disagrees.
                When the Government has promulgated "[r]egulations with the force and effect of
        law," those regulations "supplement the bare bones" of federal statutes. United States ex rel.
        Accardi v. Shaughnessy, 347 U.S. 260, 266, 268 (1954). Agencies must follow their own
       · "existing valid regulations," even where Government officers have broad discretion, such as
        in the area of immigration. Id. at 268; see also Gonzalez v. Reno, 212 F.3d 1338, 1349 (11th Cir.
        2000) ("Agencies must respect their own procedural rules and regulations."); Morton v. Ruiz,
        415 U.S. 199,235 (1974) ("[I]t is incumbent upon-agencies to follow their own procedures .
         . . even where [they] are possibly more rigorous than otherwise would be required.").
                A violation of the Accardi doctrine may constitute a violation of the Fifth
        Amendment's Due Process Clause. United States v. Teers, 591 F. App'x 824, 840 (11th Cir.
         2014) (recognizing that an Accardi violation may be a due process violation,); Jean v. Nelson,
         727 F.2d 957, 976 (11th Cir. 1984) ("Agency deviation from its own regulations and
         procedures may justify judicial relief in a case otherwise properly before the court.").
                ICE is an agency that operates its detention system under a set of National
         Detention Standards ("NDS"), which set forth the medical care that must be provided to
         individuals in immigration detention. Both Krome and BTC are subject to ICE's 2011
         Performance-Based National Detention Standards ("PBNDS"). (See Comp!., Appx. I, Ex. K,
         at 152, 156.) Glades is subject to ICE's NDS. (Id., Appx. I, Ex. K, at 152, 156.) Section

                                                        7
  Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 43 of 196
case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 9 of 12




  Immigration Appeals is required to follow its own regulations even when exerc1smg
  discretion). Moreover, the Due Process Clause is implicated here because Petitioners are
  relying on ICE and the CDC's regulations promulgated for their guidance or benefit during
  this pandemic. It is easily conceivable that in failing to comply with its own guidelines, ICE
  caused Petitioners to suffer substantially because of their violations.
         Accordingly, the Court fmds that ICE has violated Petitioners' Due Process Clause
  protections pursuant to the Accardi doctrine.
     C. Habeas Corpus Release Under Gomez
         In their Objection, Petitioners assert that the Magistrate Judge. misunderstood their
  request and erred in his interpretation of Gomez v. United States, 899 F.2d 1124 (11th Cir.
  1990). Petitioners argue that Gomez allows this Court to provide the Petitioners relief
  because it recognizes court's inherent authority to grant release on a writ of habeas corpus
  under the "extraordinary circumstances" standard. Petitioners cite to no Eleventh Circuit
  cases; however, they urge the Court to consider whether this habeas petition raises
  substantial claims and makes release necessary.
         In Gomez v. United States, 899 F.2d 1124 (11th Cir. 1990), petitioner, who was serving
  a 10-year sentence of imprisonment for a controlled substance violation, was suffering from
  Acquired Immune Deficiency Syndrome. Id. at 1125. Petitioner filed a habeus corpus
  petition, alleging that the medical treatment he was receiving in prison was inadequate, and
  therefore unconstitutional. Id. The district court granted bail, but the Eleventh Circuit
  reversed the bail and release order stating, "the district court apparently overlooked the fact
  that even if Gomez prevailed on his habeas corpus petition, he would not be entitled to be
  released from prison." Id. Noting a split in the circuits, the Eleventh Circuit held that a
  prisoner is not entitled to release even if he proves an allegation of mistreatment in prison
  that amounts to cruel and unusual punishment. Id. at 1126.
         Petitioners' interpretation of Gomez is misplaced. First, the facts in Gomez are not
  analogous to the instant matter as Gomez dealt with a convicted criminal, not civil detainees.
  Next, the Court interprets Gomez to stand for the proposition that the appropriate relief from
  prison conditions that violate the Eighth Amendment is to require the discontinuance of
  any improper practices, or to require correction of any condition causing cruel and unusual
  punishment. Id. Requirement of a discontinued practice does not amount ·to releasing

                                                  9
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 44 of 196
     Case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 11 of 12



                    b. Which facility they were released from; and
                    c. The nature of the detainee released (e.g., in a high-risk category because of
                       age or a specific, documented medical condition, etc.).
              5. ·     Within ten (10) days of this Order, ICE shall submit twice-weekly (every
           Monday and Thursday by 4:00 P.M.) reports on the following:
                    a. How many detainees it is housing on the date of reporting;
                    b. At which of the three centers the detainees are being housed;
                    c. Which of the detainees are considered "mandatory detainees"; and
                    d. Which of the detainees have no prior criminal convictions and no pending
                       criminal charges.
              6.       ICE shall immediately comply with the CDC and ICE guidelines on
           providing adequate amounts of soap and water and cleaning materials to detainees at
           each of the three detention centers at issue. Further, within two (2) days of this Order,
           ICE shall provide masks to all detainees and shall replace those masks at least once per
           week.
              7.       ICE shall provide education and training about measures to reduce the health
           risks associated with COVID-19 to all staff members and detainees and to any new
           detainees or employees. ICE shall provide such education and training without any costs
           to the detainees.
              8.       This Temporary Order is valid for a limited period of 14 days or until further
           order of this Court, or until ICE demonstrates that it has substantially complied with
           this Order. The Court's ruling is subject to change based on a more fully developed
           record.
               9.      The Court recognizes that complying with this Order poses several procedural
           and logistical hurdles for ICE, however, at the time of this writing there are at least
           30,000 confirmed COVID-19 cases and over 1,000 related deaths in Florida alone. Time
           is of the essence. Accordingly, the Court fully expects ICE to work with a sense of
           urgency to meet the deadlines set forth and refrain from requests for extensions of time
           absent extenuating circumstances.




                                                       11
    Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 45 of 196




                                                             E>J{~t£r2    ro s110w
                                                                ~IJ~rG
            V




•                                                          ---:------
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 46 of 196




•
                                                          E>RJ)t£r2    ro     3 f1DW
                                                             ~fj~f/2
         V




•
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 47 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 48 of 196




•



•



•
       Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 49 of 196




                                                                                                        -~--
                                                                                                        ...."
                                                                                                     :::.7--
                                                                                         • ;,    1   :::..==



                                                                                     ,•         ,    :::::':::
                                                                                                        ::::
                                                                                     ~   ~· .~       :::::::::
                                                                                                     ...::=:::
                                                                                                          ··-
                                                                                                     .-=.--
                                                                                                     ...·-----
                                                                                                              _
                                                                                                          :.-:---·
                                                                                                     ......
                                                                                                     :===:
                                                                                                     ···-
                                                                                                     ........··-
                                                                                                     ·----
                                                                                                     ·-·-
                                                                                                     .-=::
                                                                                                     ....:.-::::




t
~~
~ P-S'
~~
--- ~
3-IJ-
CA
     - <......
-<._~
                    .
                    ~




-o       k
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 50 of 196
                                                      C-tfa·,~
                                                t,£0 Docket
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD            u t~~ 'rrZ
                                                            06/22/2020        PD-Rf
                                                                       Pagef351 of 196b                  ;r.
                                                                ~r+"
     UNITED STATES DISTRICT COURT FOR THE



                                                                       ORDER TO SHOW CAUSE
                                       Petitioners/ detainees




     V.




     AGS SECURITIES, UNITED STATES HOME LAND SECURITY
     IMMIGRATION SERVICES
                                  Defendants

     Detainees are requesting hearings on later dates with the facts attached in the documents
     below. The defendnats will not suffer lost or the govetment will not suffer lost with the request
     here. We are asking the judge to sigh the order to show based on the facts attached. We are
     not claiming damages at this time based on the facts but will later file amended complaints
     with the lawyers corrections based on the laws.

     The defendants violated 24 U.S.CJ1983. The defendnats reached an agreement in corrupt
     conspiracy among each other and with private citizens to violate the constitutional rights of the
     detainees, falsely arrested and falsely imprisoned the detainees. NAACP V. HUNT stated false
     arrest and false imprisonment are not allowed under the constitution of the United States of
     America. The facts are attached below in the documents ..

     Defendants are ordered to release all detainees in Building 11 of the address attached.

    THE UNITED STATES MARSHALS MUST SERVE THE SIGNED CERTIFY COPY UPON DEFENDANTS.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 52 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 53 of 196




    IN THE UNITED STATES DISTRICT COURT OF



                                                                     AFFIDAVIT IN SUPPORT
                                                                   OF ORDER TO SHOW CASUE
                                       Petitioners/detainees




    V.




    AGS SECURITIES, UNITED STATES HOME LAND SECURITY
    IMMIGRATION SERVICES
                                 Defendants




            THE AFFIDAVIT OF THE DETAINEES IN BUILDING 11 IN THE IMMIGRATION DETENTION
    CENTER AT _ _ _ _ _ _ _ _ _ _ _ _~ BEING SWORN DEPOSES AND STATES.




    The United States Immigration Services has housed us the detainees in Building 11 of the
    address below since the COVID 19 epidemic. We requested to receive face mask, sanitizers,
    cleaning supplies, detergent, and other cleaning supplies in February, 2020, in March 2020,
    April 2020. Then on April 3, 2020, the defendnats moved us from building 14, to building 11 of
    the address below. We saw the defend ans had several detainees moved to other facilities, to
    let us be in the building. There were over one hundred and fifty detainees illegally held in
    building 11 in illegal quarintine. The detainees were ordered to sleep in dirty beds other sick
    detainees slept in from the beginning of 2020 to present. We were told on April 3. 2020, we are
    in quarintine. The defendants violated 24 U.S.C 1983. The defendnats reached an agreement
    in corrupt conspiracy among each other and with private citizens to violate the constitutional
    rights of the detainees, falsely arrested and falsely imprisoned the detainees. NAACP V. HUNT
    stated false arrest and false imprisonment are not allowed under the constitution of the United
    States of America. The defendnats have violated the Public Accommodation Rights of the
    detaineed, secured under 42 US.C     1981, TITLE SEVEN, WITH THE RULES GOVERNING Public
    Accommodation. The AGS SECURITIES AND ICE IMMIGRATION Officers had treated the
    detainees badly, insulted us, screamed at us. EMORY v. Peeler. The defendnats are not allowed
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 54 of 196
    Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 55 of 196




       to falsely arrest and falsely imprison the detainees. The facts are attached below in the
                                                    T(-f f3      ·b p<y ~ ,r N S g__s frS k             fz {~ Y'VI~
       ~t~is:~~,i9-$K
       ~cuments from Exhibit "1 through six".

                              f.+NO ,o g1; ,---~ST~\) f0:)~ co0r1 -t9 vsRM
           N - ~ · 4 P~:Ch -:S... 7,. \) ~ N-~ :r;, (__& R g FUJ lzb ~ u T J3 E. r2lf
       There are document attached below the judge must review to sign the order to show cause tA---fA-I~
       that was prepared in a rush because the lawyers did not come to the court to file an emergency        -EE., S -
       injuction, or order to show casue to release the detainees from the illegal quarentine. The           ,< r::;.J.rO
       information written in the document attached are facts not for calims of damages at this time         £JU--fIJ;µ.
       but we will present amended complaints with lawyers assistance in several hearings that will be
       held on several dates.        w8    L)<'© t--\ 'Q !       kM0 v)     5-[ ·H          Lf)W yJi-R._           F.T.>l..Ii_
        cPJS!f       Ft>~~    (A$ ~ '"b f3rfqrNf?L S 9~{\Kg D> 'l'p                                     f/KiS          10


-- c~~!D"'t ~       ~~Tfl-f"-\fbt: PDs...i--TJ\;,~ .::rs F1~t>Vn t:,C.d~t""~Mfi.l-4                     2l,-\<:r      -.L,f;:
\,.0 KOTh,. \~ ~ ~      F \~Q>"IAl\~ \A   Nit>  ~ff~                :t..
                                                      A-N 't:> i- IS t:> 11      ~  W~S N          «-?' c <':/!; ;k:rJts
       At EXHIBIT 1, is the medical record of the dertainee on bed 8 is tested positive for the convid         f<fJJYJSl
       19 virus; he willk infect all of the othere detaineeas.                                                 ft   ti 6J-..       0    f
                                 v!,2 Les Tt<.B vf 1., s 2. 6 p E p. r-
       w~ (.__'-1 "-' 'D+~ · , lf E
       t   it2tz_1tkf~~~~ ~ ~,~sc -- MOYT~ ~ R £-)..,1;4S£ Rt-;- P.f rJ?JNtfLr
                                                                                                                               '

       I NEVER HAD SEX IN MY LIFE WITH ANY PERSON IN THE UNITED STATES AND THE DEFENDANTS
       LIED IN THE POLICE RECORD AGAINST ME. THE MIAMI POLICE OFFICERS HAD FALSELY
       ARRESTED ME ON OCTOBER 10, 2019 AND ILLEGALLY IMPRISONED ME SINCE, AND IN
       OCTOBER, DEPORTATION OFFICER ENRIQUES TOLD ME I DO NOT HAVE CONVICTIONS AGAINST
       MY NAME, HE KNEW I DO NOT HAVE CHARGES AGAISNE MY NMAE, AND HAD FALSELY
       IMPRISON ME INVIOLATIONS OF MY CONSTITUTIONAL RIGHTS. I DID NOT SDEE A JUDGE SINCE
       OCTOBER 10, 2019, SINCE DEFENDANTS ICE OFFICER ENRIQUES TOLD ME I WILL NEVER SEE A
       JUDGE. I NEVER SAW A JUDGE IN EIGHT MONTHS. THEY MUST RELEASE ME FROM
       IMMIGRATION JAIL. THE DEFENDANTS HAD REACHED AN AGREEMENT IN CORRUPT
       CONSPIRACY AMONG EACH OTHER AND WITH PRIVATE CITIZENS TO FALSELY ARREST ME AND
       FALSELY IMPRISON ME IN VIOLATION OF MY RIGHTS SECURED UNDER 42 U.S.C.                1983. EMORY
       v. Peeler.~£FE.N Pt}f\\~ l,JK..<5,: l / ff~ STfff Nft\1 IS C-f}v1,5£ D Tr}~
       &V\'ftrH8-rc b erc+:rNia To ~&'-J 1: vi:J Prs 1tRR,cs1'c.~ g f;.tA-ltS E r A~ ,
       Defendants told all detainees that they are imprisoning us a second time and will prosecute us         f\ c,(-fJJ..j
       an try us for the charges we served time in the county jail and state jails. The defendants have     MOL~·
       violated DOUBLE JEOPARDY. The facts are written in the documents attached as exhibits.                'JE       ~           ..
                                                                                                        l:;-f)~~J
       THE JUDGE MUST SIGN OR DO NOT FILE . THE DEFENDANTS ARE ORDERED TO RELEASE
       PETITIONERS AND DETAINEES.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 56 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 57 of 196




    THE UNITED STATES MARSHALS MUST SERVE THE SIGNED CERTIFY COPY UPON DEFENDANTS.

     PLEASE ADD DETAINEES NAMES AS ARE WRITTEN IN THE DOCUMENTS ATTORNEYS HAVE.
    'Tl-l~h~7s ~N. fS~:Ct-\):n-1& t I f)~& DRt>G'.~~~ ~\A-RN oVS()_ r-o
    c~~Rl qtso c.o~vi,)Ltt'f&r:?5 .t hl}rz.~· t>RIV.E:-5 A-rv.D PJ10\JJ;--.J) 1¼~i<cRy
    L4t"2...~c;, Df?- i:.L. J5 ) Po~,;: opp..rcE.iZ.S i;r-~,~''+- &fZ.AT..ro~ - 0 pit.o Vl
    Ask attorneys to write a ordet to show cause with the facts wrtitten in the documents for the                                            ,r-:p   hf~
    judge to sign.                                                                                    /;. 7t:~.e{1
                                      u:roc.}}~o-Js,. ~F k."2 \-A,<J-c_                              $ PC0f{"t t.:trlf
                                                                                             \\,<,'5~~14 4 ~             \JJ   1\
    We are currently held in illegal quarintine since April 3, 2020, before and were requesting the c.. $t~o'-1J
    defenda~ts gave us mask, soa~, celaning supplie_~,and they refu:~.?..----b1 beat, physically assault


  ~fthe detainees. The facts ae written below.

         I ~ - - --,
                                                   / ____________ .. ✓"_./___ / : .

                                                                                                1//~~:,-::~- ~~))
         ,.7~                                                    -----------                 -.-"'-==--                             _.,.--
         '. ., ---- ~ -------
                        -- --
                              ---==.,,,,._.~--:;::::::-:.-=---       ------ - ·--~-_.,,,,.




     ~                                                              6--(0-.J:O:;io




    Sworn to before me, this



    dayof        JUJJ6                          2020
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 58 of 196
    Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 59 of 196 ·,~
US ICE I Patient Name :RAMIREZ,FRANCISCOIDOB :0  A:
                                                                                            ,·)>---
                                                                                              ,, / /
                                                                                     . 1 /1
                                                                                   . ' ~ /---!
                                                                                                                                                                                                                                    :'
                                                                                                                                                                                                                                         .,;. J,l'           _.,
                                                                                                                                                                                                                                                                   .   t.
         AD>
                                                                            ----
                                                             ----~---·-··"---··•··•-· .               - - - - - - - · · - -.. · - --•••   H   ··•• · - - - • · ••••   H   -•-'"••·   • - · - - • - - • · · .. • · · · • • - - - - - - - • - - · • - • H   HOO·-•




                                 .         .     .       .. .            RAMIREZ, FRANCISCO FRANCO
                       U.S. Immigration                                                                                         A:                                                   SublD:
                       and Customs                                                                                  Facility Code: KRO Housing Area: MHU
                            ,
                       Ell£OfCement
                                                                                                                            49 Y old Male, 008:
                                                                                                                             Account Number:
                                                                                                                    18201 S.W.12lHST., MIAMI, R..-33194
                                                                                                                   Appointment Facility: Krome North SPC
                                               - - - - - - - - - - - - - - - - - - - - - - · · - - - - - - · · · · - · - - · - · ---·····---· ..                                                                                                    ····--·-·-


         05/18/2020                                                                       Appointment Provider: ll>eysi Mederos-Perez, INlfP>

                         '   ~        '


         Cµtre~t Me4jc~lio--~        -                 ..•    Reason for Appointment




                                                         .~;i i ~~!;:; ,;~~~::'nciudi~•
                                                                   V\/hat language do y0u speak? Spanish
                                                                   Interpretation provided? Provider fluent in patient's native language
                                                                                                                                                Vefia/ly ~~fund



                                                              Pain Assessment:
                                                                  Pain Are you currently in pain? No.




                                                              COVID-19:
                                                                COVID-19
                                                                  Is the patient age 65 years or older? No
                                                                  Does the patient have chronic lung disease? No
                                                                  Does the patient have moderate to severe asthma? No
                                                                  Does the patient have a cardiac condition? No
                                                                  Is the patient immune compromised? No
                                                                  Does the patient have a BM over 40? No
                                                                  Does the patient have diabetes? No
                                                                  Does the patient have CKD/dialysis? No
                                                                  Does the patient have liver disease? No
                                                                  Did yau answer ''Yes" to any of the questions above? No
                         .       ·,-· ,,                 , Vital Signs
                                                                                                        Temp
                                                                                                        05/18/2020 10:49:14 Mil                                                       Deysi IVederos-
                                                                                                        Eastern Daylight lime                                                           Perez NP
                                                                                                           HR
                                                                                                        05/18/2020 10:49: 14 .AM                                                     Deysi IVederos-
                                                                                                        Eastern Daylight lime                                                          Perez NP
                                                                                                           BP
                                                                                                        05/18/2020 10:49:14 Mil                                                      Deysi IVederos-
                                                                                                        Eastern Daylight lime                                                          Perez NP
                                                                                                           RR
                                                                                                        05/18/2020 10:49:14 Mil                                                      Deysi IVederos-
                                                                                                        Eastern Daylight lime                                                          Perez NP
                                                                                                            Ht
                                                                                                       05/18/2020 10:49: 14 .AM                                                      Deysi IVederos-
                                                                                                       Eastern Daylight lime                                                           Perez NP
                                                                                                   Oxvaensat%



US ICE   I Patient Name :RAMIREZ,FRANCISCOIDOB :                                           A:
    Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 60 of 196
US ICE   I Patient   Name :RAMIREZ,FRANCISCO/DOB :0              /A:



                                                                                 05/18/202010:49:14Mr1     De)Si ~deros-
                                                                                 Eastem Daylight lime         Perez NP
                                                                           RA/ #Liters 02 via:
                                                                                 05/18/2020 10:49:14 Mr1   De)Si ~deros-
                                                                                 Eastem Daylight Time         Perez NP

                                             Examination



                                       s.




                                            · Assessments



                                            . Treatment
                                             1.Cough



                                             2. Others
                                             Notes:
                                                                       :




                                             Follow Up
                                             Daily




                                             Appointment Provider: Deysi Mederos-Perez, NP


                                             Bectronically signed by Deysi Mederos-Perez NP on 05/18/2020 10:49:56
                                             (Eastern Daylight Time)
                                             Sign off status: Completed




                                                                            Krome North SPC
                                                                           18201 S.W.12THST.
                                                                             MIAMI, R...33194
                                                                            Tel: 305-207-2170
                                                                                  Fax:




US ICE/ Patient Name :RAMIREZ,FRANCISCO/DOB :0                   /A:2
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 61 of 196




~ ;
  '
    '\
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 62 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 63 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 64 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 65 of 196




                                           )
                                                                  t 6 fl--J;,{'jl-   '2   o •.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 66 of 196




                                                              A// CY/ 'c•6
                                                           }-\on
                                                           suolerno!C{
                                                            }f(S)lJ   i/4p.t:t7
                                                            J.f v(}:];)c/YCIJ
                                                          q     u_C-t_-k_jt-~?    {q ,( \
                                                          G; ck::f fa, rvczld.
                                                            ~;~~
                                                           l-fnllz
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 67 of 196

           j
           l
           }?~~ // /Jl~ [71 a:,bor                             (fat1 /4121ala
           ·1!fJ Je_f JJur--; o .RnfYlr.> 5                    Hon DU Yfl.5
           f di be,./-o M_e YlC(e""{.                         Jq(.060 6vcrfeY1(14/q_
               PAu.L          /Mnh H£ndt,,                                        #i>-JJ;
           l    -cl._¼          No._ d o / # c,,- n.,. .pf
           1
               ~ u IJ o       Cd 5 crf "°1e( t? 1,,,- £e f '17 €.
               ~ f Sael                                        .     r, · 1ff,;}j_                                          .
                   {j~        ~                    r~" . ,.C,""'v-A,-s.
           € /;        S:-:-~ c5J 7-c:.L '";;c;;n:x-,/V/C cl! /-I{ J q
           If1/tc.•,Io     f-d-.e_z....                                              6 t)q.rth cJ "--
           l&22\.;; c~, 4Y ~                                                         .:#2 S~ . __jff1 h-
           :\r]'(l{.nc;sco      fve.Ju..                                            f\A E"';c_~
           )/?v;=tnv           Gclo.-,-c/q             CQn-:!20 ~k
           1
               Jes o s,. , ·--s :--t       1      0   12 L           (2.__   or
           1
               hric              I 5&cl{l
           f-:;k,f/J,lf!o               fa_m_t,r,t,<._        ~--4-ra-cc                                 ;v\dr UJ
           1.C;,o.'/\kv                 LOpcL                /Zahl« o                                    t,_,J,:mo.\o..
           1 ~0 h/ a 5         lf<rJ r4. (e1 0           CA   9-t-<, c_             2                   1,i
           l f kA A.Jd~             \)lift                                                              evb\\._
           j ~uc/ uJ              ~C,.u.' (~ C!..(u?~
           j C~t ,'.) ~                 ftw6>~~ c..,~\~~                                                                        c(l}l~~---
           ;l . I__ Yil ,'l(·:/c<:c'o     FNl. Y/C'c,        <i?ci Jn/),r2_
           J~UC\O 5afthe.L                               lo~-'L                                            l-Ae,'i\CO .
           :w~ ~ !e,v, Cu'\,<14- 1~                                               ?__                                 GI.__J_ ff-...~ IL,
          _1/t;J f I h ad-I 2 _(f Cl/4,}rV{Jtt~                                                     .
           IOrdoi((T J7c7 (cd                                      11«hf n
           l    Mtu ;n             \(mo                            VlNt/l<Jef-A
           /;Vlo'YQ;(J          '9or,:;)J e2-                 cc )So
           /~5 0-5 Vrc,-..5;/ ~ 8';2 fe·y e2                                                    e r~_l_,0 e)
               .,.._~
                                                                                         J\11
           l AG ~J~~,cd;U t)Jf 1.-t. ~ ' w
           .                                                                       - ~ -

           : ?-';;;y· 1~-\c~                                                                                      .

           j c:.::,:::,c,r}      ~r}illo                                                                       ~-:.,.jvdor·
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 68 of 196
                      ({ote-l(j P12.'-.1 e -i 11o " Q.t
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 69 of 196

                      v\ei c.\av Va\.-- ~a
 •--                  De " /\' 1s H o rv
                 - j!; yro 1               O"i:r! _   fj ~1u   ±_ CJ r>7 O IC/
                           F:._     tA   IV?   j 71 (-f:J f/: ca    rCI   ?U-f)
                  ~ o.cC &4/Y/(J l<t
                ~ j                                                       -:P F \/"'0-f'.JC € ~ . u \:?°'-
                               1
                           €       So. N\o) :=:ff.




,.,.... -....
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 70 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 71 of 196




    f   (',l'         111, de /4,fu,, j H- ,J' h,J<i 31••1 OYI ¼ J;,i le {) ( u'f ii "1'111
                 /-J;JoJ r>1tl
    bl »41 w/,uat.ia.. '-(}'f ·llt -Hvree~ Cen l((fj ·11.JL ~uelfJ/u/£ {Ji J d ~)• he a h~7l,«.)l(:c✓I J
    l
                                                                                                                                            ro
                                                                                       .' I                  .               1YIL~
           ..       /7 ·          1 1                         ·                    i                                              I/
   'c' ~A.(h,:dt _or .Jle ae:r~~·rue,_~ _are C,.un·o~ffe,red rl!i£0} ki\·1jf:>•-r ,1ltt_~ll11,1_{il~'.t ,(rdd
                                                                                                            0

   ~-)
       lA../hnch u{ -t~e def41iilff5_ htuve tlO fa'oO,'· c1i1i(D·H1f'lltH cJ,,t/1Q.1l(~il~}iv1,§' lil~·~ J                                                     1

                vl~fenda'o·"Du[ Cr,·•,lJIQ,Ow'lJ! dia(t<!S, AJ6tu'A ..:reu.E ![Jl,."i•-' ,J.,,1lfi911.'.frftu.~·11.lu;},,'1 S
                offf-c.idf <ttre a'/R., ,wit (~~pls'tJLrU(. w{it~. G}t{rti ({){;'.2,,D ))<tl_L),
                ~ lf) o((!(().,f"~        ,fJlkl        J, C(3    la"ed ,ttfu,l'f            Jt101 d lu'z.u. ~1   j'   hedl J;'        "-{id,~    rei1•!(1il t'
                slepJ      ov1                                                                                  ·
                , l¾. (ff1,1t 5 zczo) 41{ JJa,',,,en                             (r.,,~
                                                                             bu.-/J,&;1                    I~ l{}Ne; ..jf tl /
                ilJ}Jrul-le~ _,J" YeWtoi1e~ ,Jtneu,r Yhee/Ji) t.Ylffldkt.ff( .t/r!Y.d lf,.U &;1§-he,1:J' 11·fe,yo//l .Ji
                (!.:,tYL -lhe b.edJ J.1 clea1i1t arid $(,iJ1rtdfriu· l1e:d3 @1v1rJ ttil!. ,,.).f.1eu~f vure'tNi
                'beca~lS( o( S,c.Jz peo(lle J/efl- Oill ~ 21/V~ iu«·ftihu,r'u. .-[kr.,i\,;~ (C!\Jj// 0 ~(Ii
                                                                                         1




                f'°rR dei-veic per,·od > lvha'c h i,,..!e ulettf:~ wu.a~:Ue .&Li-O<i:oJ l~i' J'/( /luJL.J 8',./r [di:U
                                                                                                 1



                tt f r/cie. ../;; 1"4/4:€ fic.f~,q_n,rt,1. f.; lu~d /,; ltt Ct)ur./\, , tJtt",, .,.J Puff (e.ft,t;tier}
                .J        I             ·             { · . /I      t I                              :
                'utey,   1!~/d u ~- -/t;J :JO R {N;ff.'fftde {df ! ft C'01?fl. Hot;L i/lfc;rL /f{'{,,1f;1/j,iV;,)1 t~l?f«f;//
                                                                                                                                           ,.fl        ·   11.. ·




                ooo   pfdS. ~uufl       ad     oJ  1
                                                       th1uJ     C,tJ}:tP..$   M.lefe   ;,,Jr,;~-    Cu'f!#'liYital v/        ,,t:11111nf~t,t:'.    /J,/            -Utril<f.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 72 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 73 of 196
-




    Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 74 of 196
t /·Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 75 of 196
t-ro
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 76 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 77 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 78 of 196
?J)rtT        T~'k)~fS)                A:  '.~.eo S!fJJxon cS}.
    Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 79 of 196



IN o Lt l2_, 'f f}K DSJ · f ~ l\l C E_, ~ ::J IJ R_J)fJ
  A- Nf j) ~p j_ j_ LA s l,J fi_. fd fZ~ . (S:~·orN 6-- ,'
 i-·o _:s- fr~ h             ft s~ CBN~ \j~ WJfE:_. , ~eR
 c121 ME(S t,) E WfZN r · \f··o :::r rJ.J:J. cFv{L
   ft f',\_t \:j I: .S (,, R :1 f'/1 J": N 11'.)I ~ /J (;- (J ~- i\J,;S T
    U~\1(, 'N h:~6~ f} L Oif<t G---J}'\) Lof-fJR
   ~f'\b 9.J~ (;t:, ~               --1 N ~Ol-/t }$~-~                     f)    F
  o tA.~         R~ G--l+1' s            ~~     D,E c~r
                                                   £_1)                  1~ N
 I tt- !i_    \Jl-5 • c v "-l ,S; 1:s::-1 r a N \          ~Nb         L        N 'fl,_RMir'f-
  :f ON.. rt 1-- "-A-05) s TA,..~ 1 Hff1 A-1---,h
 "\--fl, lz- M t 11,)}__ ijlANT \2-'1~~ 1) f2- T fr~
  LAN~'ff 't> ~t1T~oN$. Lftt,.J                 ONh /
 ARf lib"\ 1> ,E:J2 So~ WHf /'.-\ TH 6 '}
 L0 Nt l-11 .:r 't 0 ~ (2 IM t: 1 ~ 'D~ H AY'.Lif--1 b
 fAVrz,Rs TO 1:.~1GfR:LN(s .~ c»c1NTR\
 D~ \.;\~~ 0 R. 0Vr£,R S"\ P-Ya.r--tb A- I
  s~      NU." 1Trt tJ+s 0 ~ ft1<.e N<tJV
  ci?.:~ \-,,q:2    &     -pe12-,  f:J:N ft) 1\ .r(.:r, (-) k \2£ (iSat\}. O(L
  A- cc_:p:i (~ N -rs, :p·... l._ N f-.s.s ) vyz_, , eT6f F c<- Rf.fl£t 111 s
   ·\J f o!-, 1\- T 1:0 /\.l S & F ? It P~ R~ ::t:; f--.\ X M H~ G-fZl:W
                                     r
  ·t~ ? I\ ~ "f}-,'Hl 1'-(l'i) • CG R f=:frC,H £ b /1-N I.AN DE-f.5r
 A-"-\J) 'TN,&  _ :r: 1'l L012-. i2- tA/) r-      QJN s    p.:r: Y2.f-} c__:1     fAJ :rd+
 '7~.        s&cu~r.~t}_~ _TO                   ~ }f,.y S' .rc.»e f_... L, \!
 A~~!                   us J/-t-D/....Jj-T~:p\J G-              &~                 !
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 80 of 196
ltt    UN~ r~.TVl I               .1:tit,1 P;k ~
 0MoG: Q 41 et~~ G ~ 1qg"3) !N,_') - 4 2 '3-c'
                                                      (,01R ~
                                                   R+ 6-rf T.S.          s~ u
      Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 81 of 196




 J~::J'.8551~7~~ 19;;? I J 1 ~t: 06 V~N                    JT
    L,,J:r t r'I 'T l7 E_ lZ ¼ L, ~S. 'G- OV ~ (~ N X N G-
    [:i tA.J:5 1-J_G fo ~ e)~~--I?.D.~_l:1:'60l_ ~,
 ,.       ~~ ~__ 1>~T£JTNE S ~ ~ j ; _NG:~
        ~ 2:P T K 'J- 0 LJ) \yg \ i.9 +N~ if 1DhJ') t--LE_
 lf E vJ AS 0 l- £E- f0_IN Cr fJ P<!!> ff G-S S £ c__r11J2T~j
 <.)1°"?1 r:z. 'fo \'fJ:S           g~ D At N1 s TzS f2cJf                          t-11: 1v)
F[1t5y:: \-f SM A-,,.,cb b:J:D NOi ,SE 9Kc1+
 er ti~ R pE Rsef'v} · flilf T ffl AfE ~ 5 YlffeTG~~
16 wR-r·n::. ST';J~\ (J[So\)1£ T 1-f fn
Sit:rt HE, ~ f;S Af R-ffJ:J) /}NJ)
                 s                      f'8P
\.vRt1 ING.,. ~      -·
~~:S~~~~~£~~~~~~:AJ-
                                    ~-
      :::r: N£V£f2- CVM~-T1cf;-q CRi,~E
 (9-Hb :+, Clz 0 ~ F'J; c E f_ ~ 'T tJ J-1) Yi E
 ~ AN'i f---1b't VS~~ f-N i) N,oy CD~7t-1(J 1
 1) ~}:; ~:/·~ t)i Com VVL Tl ~             kt b1 S ~Of   ~J! )
   ~.~r ), ~t)              ~ UN. yos~E ~.S, ~. ~~.\                            NO
         G--5 ) ~<() SE".~ ci2::t M 1:-S i U, f
  1) \----.'-\
  f ftLSc;;-·1 J~)vip rzr;yYJ ME ~'S')-..l(j;;_ 9cTbe£{2
  ~0 f q JO~                PJ   S {± c_o10j) J;{.::!YI R-         t--, 'J:, f .<::, ,.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 82 of 196
sr, ,                                                             r-o 1~D
        Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 83 of 196

         Ft6£_ c0~NT~ 1 l{J)rr£            ME_,
  i ~ .(1 ~ N QT' 4 V :r=-o i- fz. N~ PEiZ~CJ/1\f
     A-""' t r+ LZ- t> ~   N o r3E 1- J.JE v£a,s             r
    I kt~ 0f f ~ Cff fZ S          (f)N O cTOtS/¥,l~
    ,---- 2 D J1 ~ ~ c fj I} N,D T /-'t M Ji:; ~
     l\JrT ~~"-\ 012 f I c£P:;, ,c; r 13 rsD
   T~ A:T Q: N €1Jt£ f2_ _ If       J) ;2~f        l"      f)                         )j
          .. ) NO ~ AP£ \ fiO
         &~                                                    J) ~1.Y J f'-)U
          Dw_J           .   Ne        (&/\,{      Ll<f!c1 :J;(Yz.5 ~ :a._                     -. - ~
 1.
       ~      ?~ t<.h(:}ir) rlf3,,fZ ~s?Jf~·
       t kf:. 1\J ~ - l1LJ \l:~
                                                         <: 'T 11 Y_1tz;.: f)
                                                         -.:> · IQ J ~ 1--
                                                                                      ~H-·  L?
                                                                                      J ' .c:_
  \.               ~.,.,, , 0~11-,q'A~b fl'r"I      r?      [_}·· ..?)   _c-·~   u... JJ;_'bL 1'
      ', 5 fJ1rn R::-It-- ~               >-- cc~            \I   -v~            FJ   1   11   v
        on M 1£ · 1 ff fl '"'I 'JJ---L ti ern 1-1-- y           .. .
~ :u--"lf~is'io/1 ~ E A- Nt v:~J-. tJ 1J[£-b t4t.'1 (PJ>G!t ~
 o~ i+Ff2~ w ~ }tJ £ 12.,s Re 1l W:ST+ M &- r \J ·HPru F
 r,'[JiSk.ySitN.YiJJ'ftZ ( 4-Hb TH.~~K W£R G_.
  ·D"'-t~ H-w'-'tktS:_!) N-tt FLFJV\ oR Ma< t=.
   ef- b~ Tl)w f J::S 'L J.-J- E &4 J..1-'j Ht LL') r N .~
   A- CJ}pB i}3. i<r A JS. f-.\ lb u,_r C- b +.N G- f , _,.4N,b v-) ~
   ~   ~(,1,rlS'r.l:s b ¥V 13~
 }-'L~ t9pp~·ct;;\<~ t3G A-T
                                              \<(~f..J?.~13 . ftiN.,t A~ 01'-f'2i:: I\,
                                               t.A-:<..~ ;S l;tCI\.S t~A~J..'-1 A~~w ,,, -~ .
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 84 of 196
  Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 85 of 196

Case 1.:20-cv-21553-MGC Docµment 76 Entered on FLSD Docket 04/30/2020 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-21553-Civ-COOKE/GOODMAN

  PATRICK GAYLE, eta!.,

                 Petitioners,

  VS.


  MICHAEL W. MEADE, et. al.,

           Respondents.
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _!

                  ORDER ADOPTING IN PART MAGISTRATE JUDGE'S
                        REPORT AND RECOMtvIBNDATION
         THIS MATTER is before me upon the Report and Recommendation ("R&R") of
  the Honorable Jonathan Goodman, U.S. Magistrate Judge (ECF No. 63), regarding
  Petitioners' Petition for Writ of Habeas Corpus (ECF No. 1), and Emergency Motion for
  Temporary Restraining Order and Motion for Preliminary Injunction for Proposed Class
  (ECF No. 4). On April 24, 2020, both Petitioners and Respondents filed Objections to the
  R&R (ECF Nos. 70; 71). .
         The Court may "accept, reject, modify, in whole or in part, the findings or
  recommendations made by the magistrate judge." 28 U.S.C. § 636(b). If no specific
  objections to findings of facts are filed, the district court is not required to conduct a de novo
  review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see also
  28 U.S.C. § 636(b)(l). However, the Court must review legal conclusions de novo. See Cooper-
  Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No. 2:07-
  mc-8-FtM-29SPC, 2007 WL 1428615 at *1 (M.D. Fla. May 14, 2007). I have reviewed the
  matter de novo. Having done so, I find the Magistrate Judge's R&R should be adopted in part
  for reasons explained herein.
                                         BACKGROUND
         In a matter of a mere three months, Coronavirus ("COVID-19") has thrust
  humankind into an unprecedented global public health crisis. COVID-19 is a highly
  communicable respiratory disease that spreads among people who are in close contact-less
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 86 of 196

      case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 3 of 12



        were particularly vulnerable to the Coronavirus. 4 Mr. Barr issued a second directive
         expanding the group of federal inmates eligible for early release. 5 Mr. Barr directed the
        bureau to immediately maximize the number of appropriate transfers to home
         confinement. 6
                The U.S. Immigration and Customs Enforcement ("ICE") has also issued a set of
         pandemic response guidelines titled ICE's COVID-19 April 10, 2020 Pandemic Response
         Requirements ("PRR"). ICE reportedly developed the guidelines in consultation with the
         CDC and calls for compliance with the CDC's guidelines in correctional and detention
         facilities. 7 ICE's guidelines also require the identification of any detainee who meets the
         CDC's guidelines for populations at higher-risk for serious illness from COVID-19. 8
                                                 DISCUSSION
                The Petitioners in this case are 34 immigrant detainees. Petitioners claim that they
         are housed at one of three immigration detention centers in Florida: the Krome Detention
         Center in Miami (''Krome"), the Broward Transitional Center in Pompano Beach ("BTC"),
         and the Glades County Detention Center in Moore Haven ("Glades")9. Petitioners maintain
         that they are particularly vulnerable to COVID-19 for different underlying chronic ailments
         and are at imminent risk of contracting the virus because the overflow of detainees within

         4
           Office of the Attorney General, Washington, DC, Memorandum for Director of Bureau
         Prisons, Prioritization of Home Confinement as Appropriate in Response to COVID-19
         Pandemic (Mar. 26, 2020), https:/ /www.politico.com/f/?id=00000l 71-1826-d4al-ad77-
         fda671420000.
         5
           April 3, 2020 Memorandum of Hon. W Barr to the Director of Bureau of Prisons, at 1.
         "[W]e are experiencing significant levels of infection at several of our facilities .... We have
         to move with dispatch in using home confinement, where appropriate, to move vulnerable
         inmates out of these institutions." Id.
         6
           Although Mr. Barr's Memorandums are directed to the Federal Bureau of Prisons, ICE's
         guidelines contain specific standards that mirror Mr. Barr's directives with respect to which
         detainees should be immediately released.
         7
           ICE's Enforcement and Removal Operations, April 10, 2020, at 3,
         https://www.ice.gov/ doclib/ coronavirus/ eroCOVID l 9responseReqsCleanFacilities.pdf.
         8
           Id. at 5-6.
         9
           Although Glades is located in the Middle District, this Court finds that it has jurisdiction
         to review claims related to conditions of confinement there. See Masingene v. Mart£n, 424 F.
         Supp. 3d 1298, 1303 (S.D. Fla. 2020) ("[A] district court acts within its respective
         jurisdiction... as long as the custodian can be reached by service of process.") (internal
         citations omitted).

                                                         3
   Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 87 of 196

Case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 5 of 12




   detai!iee as a prisoner rather than as a civil detainee). And civil detainees are afforded "more
  constitutional protection, more considerate treatment, and conditions of confinement than
  criminals whose conditions of confinement are designed to punish." Youngberg v. Romeo, 457
  U.S. 307, 321-22 (1982). The Government may not impose on civil detainees conditions that
  would violate a convicted prisoner's Eighth Amendment rights. See Hamm v. DeKalb Cty.,
  774 F.2d 1567, 1573-74 (11th Cir. 1985) (citing City of Revere v. Mass. Gen. Hosp., 463 U.S.
  239, 244 (1983) ("[T]he due process rights of a [pretrial detainee] are at least as great as the
  Eighth Amendment protections available to a convicted prisoner.").
         The Eighth Amendment prohibits the infliction of cruel and unusual punishment.
  Robinson v. California, 370 U.S. 660 (1962). Under that provision, the Government may not
  impose punishments that shock the conscience, involve unnecessary and wanton infliction
  of pain, offend evolving notions of decency, or are grossly disproportionate to the offense
  for which they are imposed. See Estelle v. Gamble, 429 U.S. 97, 102-03 (1976); Gregg v.
  Georgia, 428 U.S. 153, 173 (1976); Trop v. Dulles, 356 U.S. 86, 101 (1958). Various
  conditions, "alone or in combination, may deprive inmates of the minimal civilized
  measure of life's necessities. Such conditions could be cruel and unusual under the
  contemporary standard of decency." Rhodes v. Chapman, 452 U.S. 337, 347 (1981). On that
  basis, courts have held that states violate the Eighth Amendment when they are deliberately
  indifferent to a prisoner's serious medical needs. See, e.g. Estelle, 429 U.S. at 106.
         The minimum standard of care to be provided to civil detainees under the Due
  Process Clause is the same as that allowed by the Eighth Amendment for convicted persons.
  Hamm, 774 F.2d at 1574; see also Bell v. Wolfish, 441 U.S. 520, 535 n. 16 (1979) (holding that
  the Due Process Clause rights of a civil detainee are at least as great as the Eighth
  Amendment protections available to a convicted prisoner).
         When the Government takes people into custody and detains them against their will,
  the Constitution confers upon the Government a duty to assume responsibility for those
  detainees' safety and general wdl-being. See Helling v. McKinney, 509 U.S. 25, 32 (1993).
         The Due Process Clause similarly "imposes a duty on state actors to protect or care
  for citizens when the state affirmatively places a particular individual in a position of danger
  the individual would not otherwise have faced." Gregory v. City ofRogers, Atk, 974 F.2d 1006,
  1010 (8th Cir. 1992) (en bane). The Government violates an individual's right to due process

                                                   5
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 88 of 196

       Case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 7 of 12



         conditions at the three detention centers constitute a violation of the Petitioners Fifth and
         Eighth Amendment rights.
             B. Application of the Accardi Doctrine
                 Petitioners assert that Government agencies are required to follow their own rules
          and regulations and that an agency which violates its own rules and regulations violates the
          Administrative Procedures Act and the Fifth Amendment's Due Process Clause. Petitioners
          further allege that ICE has failed to follow the National Detention Center Guidelines, which
          Petitioners argue require ICE to also follow CDC Guidelines. In the R&R, the Magistrate
          Judge found that Petitioners had not established a substantial likelihood of prevailing on the
          merits because "the applicable CDC Guidelines contain a substantial amount of flexibility
          and courts confronted with emergency motions to release state and federal prisoners and
          detainees because of COVID-19 have relied on this adaptability when denying applications
          for release of inmates or detainees." (ECF No. 63 at 61.) The Court respectfully disagrees.
                 When the Government has promulgated "[r]egulations with the force and effect of
          law," those regulations "supplement the bare bones" of federal statutes. United States ex rel.
          Accardi v. Shaughnessy, 347 U.S. 260, 266, 268 (1954). Agencies must follow their own
         · "existing valid regulations," even where Government officers have broad discretion, such as
          :in the area of immigration. Id. at 268; see also Gonzalez v. Reno, 212 F.3d 1338, 1349 (11th Cir.
          2000) ("Agencies must respect their own procedural rules and regulations."); Morton v. Ruiz,
          415 U.S. 199, 235 (1974) ("[I]t is :incumbent upon agencies to follow their own procedures .
          . . even where [they] are possibly more rigorous than otherwise would be required.").
                 A violation of the Accardi doctrine may constitute a violation of the Fifth
          Amendment's Due Process Clause. United States v. Teers, 591 F. App'x 824, 840 (11th Cir.
          2014) (recognizing that an Accardi violation may be a due process violation,); Jean v. Nelson,
          727 F.2d 957, 976 (11th Cir. 1984) ("Agency deviation from its own regulations and
          procedures may justify judicial relief in a case otherwise properly before the court.").
                  ICE is an agency that operates its detention system under a set of National
          Detention Standards ("NDS"), which set forth the medical care that must be provided to
          individuals in immigration detention. Both Krome and BTC are subject to ICE's 2011
          Performance-Based National Detention Standards ("PBNDS"). (See Comp!., Appx. I, Ex. K,
          at 152, 156.) Glades is subject to ICE's NDS. (Id., Appx. I, Ex. K, at 152, 156.) Section

                                                           7
   Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 89 of 196

Case 1:20-cv-21553-MGC Document 76 Entered on FLSD Docket 04/30/2020 Page 9 of 12



  Immigration Appeals is required to follow its own regulations even when exercising
   discretion). Moreover, the Due Process Clause is implicated here because Petitioners are
  relying on ICE and the CDC's regulations promulgated for their' guidance or benefit during
  this pandemic. It is easily conceivable that in failing to comply with its own guidelines, ICE
  caused Petitioners to suffer substantially because of their violations.
          Accordingly, the Court finds that ICE has violated Petitioners' Due Process Clause
  protections pursuant to the Accardi doctrine.
      C, Habeais Corpus Release Under Gomez
         In their Objection, Petitioners assert that the Magistrate Judge. misunderstood their
  request and erred in his interpretation of Gomez v. United States, 899 F.2d 1124 (11th Cir.
  1990). Petitioners argue that Gomez allows this Court to provide the Petitioners relief
  because it recognizes court's inherent authority to grant release on a writ of habeas corpus
  under the "extraordinary circumstances" standard. Petitioners cite to no Eleventh Circuit
  cases; however, they urge the Court to consider whether this habeas petition raises
  substantial claims and makes release necessary.
          In Gomez v. United States, 899 F.2d 1124 (11th Cir. 1990), petitioner, who was serving
  a IO-year sentence of imprisonment for a controlled substance violation, was suffering from
  Acquired Immune Deficiency Syndrome. Id. at 1125. Petitioner filed a habeus corpus
  petition, alleging that the medical treatment he was receiving in prison was inadequate, and
  therefore unconstitutional. Id. The district court granted bail, but the Eleventh Circuit
  reversed the bail and release order stating, "the district court apparently overlooked the fact
  that even if Gomez prevailed on his habeas corpus petition, he would not be entitled to be
  released from prison." Id. Noting a split in the circuits, the Eleventh Circuit held that a
  prisoner is not entitled to release even if he proves an allegation of mistreatment in prison
   that amounts to cruel and unusual punishment. Id. at 1126.
          Petitioners' interpretation of Gomez is misplaced. First, the facts in Gomez are not
   analogous to the instant matter as Gomez dealt with a convicted criminal, not civil detainees.
  Next, the Court interprets Gomez to stand for the proposition that the appropriate relief from
  prison conditions that violate the Eighth Amendment is to require the discontinuance of
  any improper practices, or to require correction of any condition causing cruel and unusual
  punishment. ld. Requirement of a discontinued practice does not amount to releasing

                                                  9
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 90 of 196

     case 1:20-cv-21553-MGC · Document 76 Entered on FLSD Docket 04/30/2020 Page 11 of 12



                     b. Which facility they were released from; and
                     c. The nature of the detainee released (e.g., in a high-risk category because of
                         age or a specific, documented medical condition, etc.).
               5.        W"ithin ten (10) days of this Order, ICE shall submit twice-weekly (every
            Monday ruull Thursday by 4:00 P.M.) reports on the following:
                      a. How many detainees it is housing on the date of reporting;
                     b. At which of the three centers the detainees are being housed;
                     c. Which of the detainees are considered "mandatory detainees"; and
                      d. Which of the detainees have no prior criminal convictions and no pending
                         criminal charges.
               6.        ICE shall immediately comply with the CDC and ICE guidelines on
            providing adequate amounts of soap and water and cleaning materials to detainees at
            each of the three detention centers at issue. Further, within two (2) days of this Order,
            ICE shall provide masks to all detainees and shall replace those masks at least once per
            week.
               7.        ICE shall provide education and training about measures to reduce the health
            risks associated with COVID-19 to all staff members and detainees and to any new
            detainees or employees. ICE shall provide such education and training without any costs
            to the detainees.
               8.        This Temporary Order is valid for a limited period of 14 days or until further
            order of this Court, or until ICE demonstrates that it has substantially complied with
            this Order. The Court's ruling is subject to change based on a more fully developed
            record.
                9.       The Court recognizes that complying with this Order poses several procedural
            and logistical hurdles for ICE, however, at the time of this writing there are at least
            30,000 confirmed COVID-19 cases and over 1,000 related deaths in Florida alone. Time
            is of the essence. Accordingly,. the Court fully expects ICE to work with a sense of
            urgency to meet the deadlines set forth and refrain from requests for extensions of time
            absent extenuating circumstances.




                                                         11
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 91 of 196




                                                                       >-''    ;>':   ,
                                                                    -..-,:




                                                                       1-,,1

                                                                                                          .:;                       ·-:-:::.:

                                                                                                                   l,       :V      :_:_


                                                                                                              '
                                                                                                                  ,,
                                                                                                                       w
                                                                                                                                      -
                                                                                                                                    :==:
                                                                                                       ~ "f'il,




                                                                                                <•,,                        1
                                                                                                                                ;
                                                                                                                                    ~
                                                                                                                                       -
                                                                                                                            :       ·-::_




                                 00                                                       .,            -.,             )~


                                 ~                                                             .,.:_               .       :;
                                                                                                         -·,            ,.
                                  __,


                                  ~
                                           ~
                                  ~        -
                                           r;f)
                                            ('/)
                                  ~        -J
                                  ':j-'   ~

                                   "-V    " .....
                                  '2       f
                                 er       £
                                 ~
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 92 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 93 of 196



                             Americans for
                             Immigrant Justice                                                             6355 NW 36 Street, Suite 2201, Miami, FL 33166
                            -----------------------···---·"''_..                                                                             ,,_,..•.•.   --,-----



   RE: Gayle v. Field Office Director Class Action Law~uit

   Greetings,

   Thank you for being a named petitioner/plaintiff in the Gayle v. Field Office Director class action lawsuit, which asks
   for a temporary restraining order that requires ICE to release people from Krome, Glades, and BTC due to COVID-19.
    '
   It is very important that we know about what is happening at the detention center. Please stay in contact with your
   1a,;vyer~ if you havP nrv~ A rn':1!rjr~_r'~~-r..0~~m.L::.v-~.?1t-l1!.~~~~•~. a,.Rs-t!i~2 ~pe:-:. f~: :~!!::;~!:;vu.!-~~:..:.. ~:Jt·,~it;uns :u G~a~,.:;s
   County Detention Center, Krome Service Processing Cente.r, and the BTC. Please contact us to help provide the Gayle
   legal team with updated information on the conditions inside of the detention centers. We would also like to know
   whether you are receiving any sort of retaliation for reporting conditions. We want to hear from you.

   Anyone detained in Krome/Glades/BTC can call us                          for
                                                           fret: Monday through Friday from 9am to I lam and 2pm to 4pm.
   You will be able to speak with a representative from Americans from Immigrant Justice during this time. If you call
   and cannot reach us, it might be because we are on the line Nith someone. Please try calling us again, we want to hear
   from you. Please also share our hotline information with other people in the detention center who want to report
   conditions information or have questions about the Gayle c,.se.

   If you are detained at Glades County Detention Center, y0u can call us using the following steps:

        I.   Press I for English
        2.   Dial your PIN
        3.   Dial555
        4.   Dial your Alien number
        5.   Dial 569# to call our office
        6.   Dial extension 1460 to call our detention hotline

   If you are detained at Krome Processing Center, you can call us using the following steps:

        I.   Pial l for English
        2.   Dial your PIN number
        3.   Dial 6 to go into the automatic PRO BONO system
        4.   Dial 569# to call our office
        5.   Dial 1460 to call our conditions hotline

   If you are detained at the Broward Transitional Center, y,,u can call us using the following steps:

        I. Press I for English
        2.   Press your PIN number
        3.   Press 6 to enter the automatic system
        4.   Press 569# to call our office
        5.   Dial 1460 to call our conditions hotline



                                               Phone 305-573-1106 I Fax 305-576-6273 j aijustice,org
                                 A non-profit dedicated to pn'..ltecti1hJ one! pr- rnot,n(:,. tl'1e hn,;ic hutnon 1'i£,hc: c fn :ri 11c;rnn r-~
                                                                                                                               1(
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 94 of 196



                  America s for
                  lmmigra t Justice                                       6355 NW 36 Street, Suite 2201, Miami, FL 33166




RE: Gayle v. Field Office Director C ass Action Lawsuit

Saludos,

Gracias por ser un peticionario/dema dante nombrado en la demanda colectiva de Gayle v. Field Office Director, que pide
una orden de restricci6n temporal qu requiere que ICE libere a la gente de Krome, Glades y BTC debido a COVID-19

Es muy importante que nos informe obre lo que esta suc.1tdiendo en el centro de detencion. Por favor, mantengase en
Cvi,tuctv Cv,, .Su a0v1:,u..:v, .,; i.;cuc uuu A111t:ricanos·por Justeiaae1nm1grari.tes tiene unidfriea directa abierta para
llamadas sobre las condiciones en GI des, Krome, y BTC. Por favor contactenos para ayudar al equipo legal de Gayle con
informaci6n actualizada sobre las con iciones dentro de los centros. Tambien nos gustaria saber si esta recibiendo alg(m
tipo de represalia por informarnos so e las condiciones. Queremos escucharde usted.

Cualquier persona detenida en Krom Glades/BTC puede Hamamos de formar gratuita de lunes a viemes de 9 a.m. a 11
p.m. y de 2 p.m. a 4 p.m. Podra habl r con un representantede Americanos por Justicia de Inmigrantesdurante
este tiempo. Si llama y no puede com nicarse con nosotros, puede ser porque estamos en la linea con alguien. Intente
llamamos nuevamente, queremos esc char de usted. Por favor tambien comparta la informaci6n de nuestra linea directa
con otras personas en el centro de det nci6n que quieran compartir informaci6n sobre las condiciones o tengan preguntas
sobre el caso Gayle.

Si esta detenido en el Centro de Deten ion del Condado de Glades, Puede llamamos siguiendo los siguientes pasos:

I . Marque el 2 para espafiol
2. Marque su PIN
3. Marque 555
4. Marca tu numero de Alien
5. Marca 569# para llamar a nuestra o cina
6. Marque la extension 1460 para 11am r a nuestra linea din.eta de detenci6n

Si esta detenido en Krome, puede Ila arnos siguiendo los siguientes pasos:

l .Marque el 2 para espaiiol
2.Marque su numero de P[N
3 .Marque el 6 para entrar al sisterna au ornatico de PRO BONO
4.Marque el 569# para Hamar a nuestr oficina
5. marque la extension 1460

Siesta detenido en el BTC, puede 11am      os siguiendo los s.guientes pasos:

I .Marque el 2 para espafiol
2.Marque su numero de PIN
3.Marque el 6 para entrar al sistema aut
4.Marque el 569# para Hamar a nuestra



                                  Phone 305-573-1106 I Fax 305-576-6273 I aijustice.org
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 95 of 196




                    Jc:G.    fJ,1d   5-rv11"11/rtJf,~.,"'     car11.pl,,r1(e w//1,_ COutltS
                                                            .o._re. ,';,1 l'-iJi1
              orierf Or-/(tE.o(/fpr,'/ ,z_1/ Q.o~v) t111.d MoJ-f Je.fat'neeJ Oo AJi:lt have
              arLt Ct/WJ.,~·utR records tJ.,1d· ,/V{L{ 51 be 1det11.!ecl .:£rn#tedi4.lrdi,

                    (U!      de•f4./ne.es haf/e fece,ved ~~
                                                          letfer an.cl Cac.,_r/s order fr.:1M
              JU!)lr£ .cou/<£ I (t009MiltJ ~~ frt.1tn- -·-l!t.. /l;fo(Jl/_eig' }hAf- are
              rep~tS~!yln'w1j_ us,_ a;1d ~aid le-tfer olld Cou.~ls &(dtr.J -~-I )-:/{
              (1tlc3 _)--,11f"l1(1~ti:Jl1.'rv1.uJ/              4!1-e· lo~rls attd 'Ju.0~_1=.s on_
                                                              repttrl,      .fv
              ffiJIL~IJ'( avtd' ·f ~i,(r,J~'f o( each.. t.Ue;;;:.. b,q 4--'~0 f r>'L lu htch..
              ~c..u'llf1:: Je-fatr1ee5 .!~Jere. rJe.o.;ed f r, 111- ~nd Ui.e. na.fufe o( It~
                                                                                    1


               de,f,q11us r1e".~ed {e-y itL IL h~i,__ (ifl cafe(rr.t he<l!<lSe                             cf °'f
              ()f  f}l. Jft.c1(c_ doet_-<-fVll!ILled n1.ed;cd C.:J11-d,../-(0J.1.)J e,fc w,--/1,,,i{f'L
              ·t13U Jo Di?l'-f:S             t/
                                         -/-hiS orde, ;£eL; $1-tlJLL ••••

      'ti.'    /-lcJr,;   yvl(l':J. def~1fu,,5 if i'f/ hacLSi';JJ on -I¼__ J4.Je, af reporl-,·~
      'b'     ru     wh1Clt.     ~'f' ll.e_ Htree Ce,di,s ·lu Ue/,w1t'f!J .t~e be,":J, ho1.de.d .
     'c' 1Jhick
     d.,
                       or   Jl,e de-lo.ineeS a;e. C.,rtJ,deted m~11J;-/.,rr
              v.:{hoch o( -l-he. cle.f~111ees_ h4ve VIO rr.-o( CfiMl'f'la!-
                                                                                                 -8el11.1i,ie~ g ,M
                                                                                            c.~r1U1t-l-,oni a.rd
              t1o   ./Je1Ldi,,11     C:1·~111;l1J  C~a0eJ\ /JJt?../,IL .-~e~ i,td ~wt.M ~·Jr-aJ.·"i:J,1 j
              olrf~iJf 'tf!re          l/l   ytoll C.:,,wipl,·ar1c(: w,i(. lourls 0(2..D ~QJ),


              r-1,t S o((lc.e.r:£ '11ttd Ict= l."ecJ ttbol(f S1.111,·f;z.;t-J               hedt   $1tk   pe~p1e
              skrl          0~                       .                                  ~
               Ori. ( M11t 5           't"'lo} all delal,ieeJ             /!-.,wr
                                                                             but/J,01 fl i(/ / £3 l<We. .
              i1J'/;,1ele'd .4". re1>10-'C?cl /k;,                Ybed,/ f.Ja,,/cds j{M a.Ji olhuJ' {.fer>!~
              //Jirt -J/,,,e b.eciJ -la clea;1- trr1d St?11;-frze heds and 4-ii Ct·lei.er a,eaJ
               bee.a": se J S,tJz peo(lfe J/ef'- Ott .ftte~ L<.u'·fbi·Jll -14.L Co\J· *P 19
              f'°r1 dewlic. per,·od) luh1'c.h. w., e were. ,vlkle 4&.()afe. of' .../.ha,.J- il lcJtt.S
                                                             1


                                              l,ed It} "'~ Cour-/ s , QbtJuf our refeaS<:.
              tt fra'tl~ ./a hAe f k.f-..,,,rt,1 le
              rf,,,j.   /Jd
                         us /. JO /Jt.thide. p, .I J k"lf. f(,,e,,_ 4.f•;<_            abo11cJrelwn·d
              1,:w bedj tMd al( o-lhe1J areflS u.Jere. ;1.. f cle/llne.J t?r S"n,f,-te {Jr i✓-
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 96 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 97 of 196




           p.us, l,          )l'J(               ~ bed'~ life Seilerel'i ,_d;rf1 ,w.·:Jt'- ':!-ac.dd)
                                     /vf.,w~ltr t1-ll
            JJ(A fon,a_ art! n1t/deu} -../fiat ~e(e. nere J Se11J' 111 specJcJ.,-f wdf.'--"
            Cpurl1_ tJ~de,~ lo sh()t,f,I l(J_;,{:e L.) Jrirpepl· 4,uJ ,relet1.st, d.l{ Jefai~1eeJ
           f.f,M1._ budcl,_vi1 ~t. 14 /13_ 1Mrvted,alelf btJ-S'ed 'Jl'L_ 11-t.e P-,ch .,
            tu,,-,-lfe/rz.. 111 lt;;s /ede, a_,,zJ #te leffif (i#a.ched ·-i?Lttf Mo if debt; nee.:.

            ~YJ'iJo~.f           Pe/~1,,ees         f}o         1d1.fi   have.. criYV1ivie1.f        fetord J and
           t<,1t~   aJe 11.dd/·J            tU)vrJeJ        to,/,(. 11c.1tvLbers ord Counf.,,.;eJ                 Pf'
           de•lat/Jle'(!)            le ll,,ja,.:f,",HL c~ s,2..
                                                cit1.fS
            ·TT-,eu'v· acii n.5 ore i11- v(vl1:f,·v11.JJ of' 4~2 L.J.. 5 ·C f Jq 83 OJtd
                                     43


           42. q•S·cf l'!,'pJ J 'fi1LE 4 SGV€tJ 11.1,-/t... #i<-. f~LJ J"'-'elni"'j
           f u ~!,c         ttf(\>wtodt1_f /o_YlS •_ _                                           _
              A-/ 1=             tr ou& 1<. Al 1::. R fv1A a., o c. u orv, a a1-- sfti •led :c 9t
                       ,,i --I ot21<./'
          '°:"'J ;:,,,P1{J"1.k,11. Cnnt1ol eu-1 pepf,'e ,i'L . Jefe,,z:f,Ort.. te,,Jer /-'~
           Ityll'Y/!'114ft   f.' i)b 1e,,.i.9 ti~ -14: s·fe\fe. w il ( (WJ Coof eftL:te lfa1dl..
                               (.}~'t.


          -llt1.erJl ~/1.d. Ft PftEliN 15 oli//.frJ 8J-~fe.:!> htel s-fafe.d ,./-4_ g't,1t1<:
                                                        1
                                                            J


             l{Je wd( /Jee 1-4!_ (llfatY7.e1S ..f., ,~·-le e,,i. o/2.pGf!_ . ·,o· g,.fot.0
           Cr-1USE" !));/t,.__ ·I-LL Jµ111fS) _';{i/JftEJ d;"J+,r,·c.J {'uc.{J fS _ti_nd 0               1




          (Jr /I.IL 1uD('.ff£ ,u s, ~/..I ,~ Ill. ~111c dn.,{ lo rdeaJed us
          f.io_.HL Oe le11.(1iln f!r7;le, Ci20~( ,of. l,u.dY,i71 CLE~IEIJ 11
          a.J -//~. 4cklreJf leibc.u" (1 S ✓he u,o fot('r)JtJ atcotetJ 01.. ·k..e..
           ~wo ~ leffe,rs q-@ch,;,k                             they
                                                             '31:.0 0r1". ,r?d _ de.          -th_   Mel'it/J_j
           ~Mpf-"'°~ we >{/l,r f (,.,,_ -kt «Mp 1Q pt1lldeJ111;C.,

                                                                              I .S2.01   $ltd  1'2ft- s.f.fl!el
                                                                              M1d.r-t1) fLD~i()(J__ ;·51qq.


           lkftW~~-1\PS,                            ~~<;f/-tp {tNb
           ?~~~~~=·::'.~........ -- .~ '
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 98 of 196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 99 of 196




.......,~,'     ro                         )                      tt,   4Ft-   20'




 - .... .,.-·
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 100 of
                                     196
         Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 101 of
                                              196




\\   -
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 102 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 103 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 104 of
                                     196
         Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 105 of
                                              196




                                                                ~r/5ZJ;.~~:_]                 HA11t
                                                                       ,J:;.;,.~~~, '~Lli.(Yl t04

                                                                                            f/a~t;,
                                                                                                 (AIV
                                                                                                  g ;z, fl
                                                                                                 [3 i~ J}
                                                                                             ,/-ldh
                                                                                            bVC(l~J
                                                                                            f }oqcJu~(
                                                                                            &uq)--<J
                                                                                             buafe



                                                                                             '     ----:'
                                                                                                 Uoi t C
                                                                                            'i.J~

                                                                                            r1 Di:? <iu,r
                                                                                       ~            Wl'C
                                                                                           ~·


                                                                                           :::;·L D
                                                                                           Glllt{
                                                                                             V&tJ6

  l-¢,-/J<::-rfu , en e~ SQcoloo
     [rfjf-/qn .Afht1Jov                                                                   GuqTc:
~()}J'l   e,,(   ·-r0079'-3                                                                  /1of)Jv
                                                                                           guq_Tc
f=d) n   r;/11/a rr, lf} Q.e,f ~a.I(
                                                                                           :}cJC@
{l0a :rR?R/ ;tk///e2-- £sco/Jar                                                            /?         L
                                                                                           (:f()f:( ·1f:.-
          Lr a:,lfSo i lu <:::A,S                                                          ~ o a tc
 -       lk~'Ao ilt~An~z_ \/0~ \                                            -----...        fto l} J-n
 ~lo~eos
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 106 of
                                     196




                                                                 - ___.,, ... ~--·
I l·Case 1:20-cv-21553-MGC   Document 170 Entered on FLSD Docket 06/22/2020 Page 107 of
                                           196
l-ro
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 108 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 109 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 110 of
                                     196
Y;j (t1
    Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 111 of
                       Yfi RJ~f S )      196
                                               (0 : 16 V0  S)
                                                            S ~{;f J X-V vi
.IN               8 u ~ y fW-_DSJ P f; /\l C ~ ~ :::.J fJ ~ DS)
  <-1-ND ~j;l-1-- (AS LA)~ fd~~ &OTN ~ .
 -ro .:S-f)-X r,._ ft S~CON~ \j~VVJ/z_, feR
  c12J:, Mes 0 e wf' N r 'To :?S q :tt-, cFv k
   A- ~t~ ~                     r:s
                       c~=r M'l Ntr;-rJ~ A G~8S A(S 't
    ti u~ 'N !11};6N f} .l 0(/<J; S--J/l'')) Loµ;~
   Fjr--\1) \<_~ C\S ~ :IN 'tl$0(.__Jt Ta;~-~ 0 p
   o "'~ R~ ~t+~ s 'P~O,E                              c,
                                                   £1) IN
 I 1,t-- Ii_ V,-'.) • CV "-l <.\ \'.S:\ J:o N ) f}-NIJ I_J-1 ~P,f{frf,_
 :ft>r-\~J., }--.,,0--0~)         '3 TA 1~ 1H- Fff A-fJ--.
 ~ f£ M t ~K l,otAN T \"2--'1~5' t> f2- T ff-~
  V\ N '"f 'fE 't> ~ Pr T ~ a N                    >
                                              LA 1'-,\ O N t. /
  A ttiZ ~ \ 1> £=-, R So~ Wt'fGN TH- 6 '}
  L0 t-+n-:tt .r -r 0 ~ (2 I~ t: , ~ tl' H IHl'.Lf-1 b-
  "PA?~RS TO E.~TGR:LN(s .~ LOC,JNTRY
  D\L, ~~~ o R 0Vr£R S"\ P'f;Sr--t6 A-
  s~~ HDMTft 0~s 0 ~ ftRe, NV-V
   Ll--Zrt, ~ ~ S -P e·\2, f:+;N. ~ l\t -r.:r, A) [._ Rf 9Sot\}, 0 iZ-
                                          s,
   fr- L-(_r~ ~N-r +t--L. Nf:S~l o~ er lf PR Rfl}sr1;1 s J
   -v r0 h A- T~('.) 1\1. s ff) rz ? A- Pif,R~ <J:; "-' .:r M M~ G{<,IJfJ
  "\)~ ? ft RTHtt "t"D · r cis 1<,i~:i:rv1v ~b ttrv.. (AN v1zF0r-
 ~ 'IN,& :r 1'{ leµ_, i2- l/4~ 'f 4lN 6 f.>.:L R f} C':J W:IT l-J-
 17 0 g &_cuf<:r:,::s:~ ~1 0 ~ H"i s +G.,~ ~~ \/
    ,,,-- ltrGti_T U:'., Jt__iJ'.H-&T'-=t=N G- & ~
  A&S   ::::;:-------;_____;______   ..
                                                               r
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 112 of
                                     196
       Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 113 of
If("' C©N~ 'f.t T q I                       196
                                   J}:l N 11 k       f-< 'J & rf T..i $ f_ C0f< ff])
    lf-1 u~;)·G ~ 19S;"3_) ff-NJ) 42 tt-s-c,
 ~MOG:k
~ / ~~ 19 <ft I) T_JT J-E 56 V;EN
      L,J:r t l"'l 'T ~i ~ IZ \A, L, ~ (!;, DV f, (<. N ~ N G--
      PLA.i?, J--_IG (2) ~ ~ j ? j_ _[~qC'l__ ~,
-~.       ~~ £&'                  1>~T4TNfzG H,{}Nt:> ~ ~:;r~G:;i
    V\O() 50 -tH                 ').... 0 2- 0 "0€\18+N~ Ff 1Dh.J) ~
Lf E vJ frS 0 I-- £~ f0..IN (r fJ r<tb f} Gs s ~ (.Jit/2.LfJ
c,Pr, rz 'fO Hts· g(3£(j ~Nb 5fz./9f2-c17 11-irv)
 Ft1tsr:: t-fLM ~,,.(i) b~D NOi SE::fJk(/f
 ertt~R PERse~ • iJ>lfT&lNEE 5r1N<rfz!J
16 wR-rTg_ 5T8'J~\ (9{3o\)IE T 4En
 fArt           H£      G)   es Af R/f1:_r)                 NNJ) S7ibP
 ~'\/RtT XN~                 ~          ---------------------------------------- --- ------
~_.·~:.s+0-/\.,( oK DE f2. TG .S ltDCA)
        . r2- c~ v\S f TO 'f2£J. gb~/3=. US -
    :::c N Fl..V E ~ c vv>1 rt1 :r, T1 E}_) (f ~~ £
rtt-tD ::r- ce 0 FP'r c E f- s,, 'l" oJ-b 'M E
'1- frf4i "-S.tYt \JS e::i h EN t) Nor- Co~1J'-11'J 't
1) v.:r). Nt)i Com wt Tr l) W j:) M01 SH-Df>
  1---~-r? ~D ~LlN ?ossi= ~sro_· ~ \ NO
 1) ~'A G--5 ) 1"-\\J Sf:?:§_ ci2-J: M £ S 6 le f
 ff-yf_._Sf,,L./ l,Wlp/<~(YJ M\2'. ~}-I(_£ pcTb&/2.
  ---:l.-0 f 9   fop,_ 0 . sg w,,, h                 1r!Yl Ii':_       r 'I   c '- /
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 114 of
                                     196
       Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 115 of

                                                  3 UJ) 6-1£ rror,_D M L
                                            196
Jf' , Ft f--            U:J C1 NT'f
   ~ .A-~ N Q1 4 V :r-o f_._ lz.. NL PCl<~?»\f
     tt~t r+ !z-- t>DGs Nor B!!:_)__ Jr£ V,e__
   l kt ff:-. 0ff J7 Grf. fZ S                   (!)f\J O c/01SJ£;?
   ~ 2 () J1 , :I, C ~ I} Nj) 3: /-7l!-?J Tis ----
    K-A-T• tJ"-l Dff IC£{)£ r, T /rJ f Ej)
   ~~ A:T <:J: N €1;£ p_ )-sf Rb f) 12~!_))
     & ~) N o R A- pIf 1'£0 J) vc .PJ 1',)u
     'J) vJ5J; \Ne C&/\-{ ll~c1 $'()173 ~ :/5
                                     ..., ~~ f: r'.2.So~~~
                                                                                      0      •


  r: A- ~ . ·                  ~F
    JV\ k: T JS~ fl /3.C.. E: ,{Sf: - +' W t}-S, W l"- On (y
   t . .-- 'P!:~~~ ~D.srSf( S T{)J~ {) TH£
        ~C-~J
 I 5 f1rn &,
               ,rr!{~t~t>~'t;--,~, fJ,LlC' A- Jk Li
                  ~ ~CL:- \l vvv .. 1 ! u cV
   OV1 ~ .- ) Ff fl \r/ '.if.-..L @F &-r.3 1-~ Y . .
. :I,~J,StYI µ, E ANt V:~Of._ i}<J-Jt-b t0t-( IRtG#;:S·

~-~ H-Ffl~ vJ T:f 1'J£t</:2,                     RE ~ (,{£:ST+ f'I: &      ~\i   ·Htw E:._
'-A(t1Sk__y s ~M.rt-13.;;:tZ 1?}-f.{ b                       TR-(£ f<F--   w£ c2: E
·DJ\4g_ HvtNtR~_!J AN:b f2-LFT'1 oR Ma< t=-
 W- b13- rfr:s:Nf r.s r-N- E&4 ),_ 1-I H- eLt) xN ,,-
 A- Cfrf'B Tr.I itrJ) :Gf.-\ bu,..:r:e-b+,N G-- f , ,&Mb vJ k::-
 ~      ~(µt'Sjg' b
:, ( ~ t9CC?-r:- r J2'r >c
                             'T"'D
                                 h
                                        13~
                                     -:1 "' _,
                                                 l<Ef-!1~t3-, B-0;1,t A(6
                                                  • · ,, ·
                                                                 <               ?}"-fl) .
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 116 of
                                     196
   Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 117 of


     , JCfJSJE
                                        196

                                              µg 1/E
          ~            u /?J)p ~                             <Jo
     S [rfa VV                             (__ lrf k S 1S;
   To R r i1211s1t                                          h      ;:.L,
      S8~          T /t;[Ntz ES I l>                                    1




   g      u1J---JJm c,-                       I    I      f}1L1       u
   ~ ffhJJP-(2 f~ VJ~ rt---~
  Cf iJkf: TO -Tl<O 6-J:-
                                                                                 ~
    ~ l/lD &j! ""q~/ SPN~
         <T--·




  ~PT TEI< Arv}) 0 RJ)k fJ
  \o HI-+ })C1/7I/V£cs
 VV.+-TH  SJ3- C-fCV- f lJR0 9lefvNl3
 HuVl1 8£2 TV Cl}--J-,~ Ju6U-£
~ r \fol! REcf .'.I11 b P A-t ~ JJJ,,,,g ·
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 118 of
                                     196
                               ---·~-----           --   -0 -
                                                            f- -
                                                               -
                                                            Lb 13.40 Oz
                                                            !
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 119 of
                                     196             1006
                  EXPECTED DELIVERY DAY:      06/05/20


                                                          IC092I
                  SHIP
                  TO:
                        99 NE 4TH ST
                        RM 1168
                        MIAMI FL 33132-2139




                                                              .,,e<:
                                                               111111
                                                              .... f3
                                                              2 =
                                                                                  I
                                                              ........
                                                              .... u::a
                                                                                  I



                                                             "Cl
                                                                        ....::r
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 120 of
                                     196




     Honorable Judge Jonathan Goodman
     James Lawrence King Federal Justice Building
     99 N.E. Fourth Street Room 1168
     Miami, Fl. 33132
     06/03/20


    Dear Judge Goodman,
                              My name is Rodney London my Alien# is
      I am currently detained at the Glades County Detention Center. I am writing you
      because I need you assistance I am ordered removed but cannot go anywhere
      because my country is not accepting anyone. Due to the COVID-19 Pandemic,
      I would like to seek some form of release from detention in the form of House
      Arrest, GPS Monitoring, A Bond, all of the above or whatever I.C.E. deem
      necessary. I am one of those high risk people, I am over the age of 50 years old and
      suffer from                                                    . I am worried for
      my mental health if I am exposed to coronavirus or get sick. Due to the nature
     of my                             my appetite and sleep has been severely affected
     by the constant worrying of not if, but when the COVID-19 will make its way to
     the current facility in which I am being detained. The lack of social distancing,
     hygienic products and facemasks are a recipe for disaster. Just as it has been for
     Krome Processing Center, a facility with MULTIPLE reported cases in which
     detainees have been transferred from without being screened for the virus, some of
     them having flu-like symptoms.
            Based on an article published by Center for Disease Control, Coronavirus
     Disease 2019 (COVID-19), If You Are at Higher Risk. Medical conditions that
     increase a person's susceptibility to the COVID-19 disease and its complications
     include lung disease, heart disease, chronic liver or kidney disease, diabetes,
    epilepsy, hypertension, compromised immune system, blood disorders, inherited
    metabolic disorders, stroke, pregnancy, anxiety and other mental health illnesses.
    See World Health Organization, Report ofthe WHO-China Joint Mission on
    Coronavirus Disease (COVID-19) at 12 (finding highest fatality rates for patients
    with cardiovascular disease, diabetes, hypertension, chronic respiratory disease,
    and cancer).
            There are currently numerous requests for the release of inmates, especially
    those who have cardiac problems, diabetes, asthma, epilepsy and mental disorders
    such as anxiety and depression and who do not pose a risk to the community.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 121 of
                                     196



     Several congress representatives, physicians, and prestigious organizations have
     united in the demand for the release of these inmates and have agreed that the risk
      of maintaining individuals in detention Facilities outweighs its purpose. The
     present risk of spreading the CORONAVIRUS (COVID-19 Virus in detention
     centers is not only to the detainees but also to the staff working in these centers,
     and their families.
             Facts show that detention centers are crowded and do not have the necessary
     sanitary conditions to take the necessary precautions to avoid the spread of the
     virus. There is poor ventilation and minimal access to hygienic products.
     Notwithstanding, reliable sources have informed that some inmates from this
     facility were taken to the hospital after showing FLU-LIKE symptoms and areas
     of the center were quarantined. I am currently in a dome where the sick people
     with temperatures of over 106 degrees stay in with the people that are not sick or
     showing any signs of sickness. There are currently two confirmed case of COVID-
     19 at this facility one was tested here by the medical staff and one by an outside
    physician. They are showing a total disregard for our safety and well being due to
    their inability to keep us safe during this pandemic. I do not want to die here or get
    sick for someone else's inability to house us or keep us safe ..
            Due to the imminent threat of the COVID-19 Pandemic, and the current
    situation in detention facilities, I am requesting your help in getting release from
    detention with some form of GPS Monitoring, House Arrest, Bond or whatever
    ICE deems an appropriate form of supervision. Upon release I will be residing with
    my mother and young daughter. I have to take care of my mother since my father
    recently passed away she is alone and grieving, I don't her to die from grief or the
    COVID:-19 pandemic. I have enclosed a copy of my medical records so you can
    see my medical issues and why I at risk. Your Honor I beg and pray for your help
    in this matter, if you cannot help please forward this to someone that you trust that
    can. Thank you in advance for your help in this matter and I look forward to
    hearing from you soon.




                                                      MNI #              A#
                                                       Glades County Detention Center.
                                                               1297 East State Road 78
                                                             Moore Haven, FL. 33471.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 122 of
                                     196


    5/8/2020 10:16:44 AM



    LONDON, RODNEY

    Current Problems as of 5/8/2020 10:16:42 AM:

    Problem                           Code                         Start
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 123 of
                                     196



  5/8/2020 10:16:53 AM ,
  -------------------------------------------------------------------------- - -
  LONDON, RODNEY

  Current Medications as of 5/8/2020 10:16:51 AM:

  Drug               Strength               Start
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 124 of
                                     196




    I  .-,•.'

       ..
                Encounter                                                                                   04-24-2020 Fri 07:23 PM

                                                                                                    Gender: Male   DOB
                LONDON, RODNEY
   Dictation:               Keep-on-Person (KOP) Contract PT-062:

                            Patient Name: RODNEY LONDON


                            Sex: Male
                            Location: !*DORM l*B*046 !*DORM l*B*046
                            Date: 04-24-2020 Fri
                            Medications:
                            proctozone HC

                            Electronic Signature:
                            DSMITH on: 04-24-2020 Fri 07:23 PM


                            KOP Contract PT-062 Created.
   Vitals:
   Condition Related To:

   Dates:                   Current Illness Date:
                            1st Date Oflllness:
                            Unable To Work Dates:
                            Hospitalization Dates:
   Diagnosis:
   Procedures:
   Providers:               Attending Provider: Smith, Dwaine, Armor Conectional Health Services ID:
   -

    I  ..
                Encounter                                                                                  04-23-2020 Thu 07:27 PM

                LONDON, RODNEY                                                                      Gender: Male
   Dictation:               PT SEEN ON 04/22/20, ALL ISSUES ADDRESSED. NO FURTHER TREATMENT NEEDED

                            Electronically Approved by Gloria Garcia, LPN on 04-23-2020 07:28:43 PM.
   Vitals:
   Condition Related To:

   Dates:                   Cwrent Illness Date:
                            1st Date Of111ness:
                            Unable To Work Dates:
                            Hospitaliz.ation Dates:
   Diagnosis:
   Procedures:
   Providers:               Attending Provider: Garcia, Gloria, Armor Correctional Health Services ID:


                Encounter                                                                                  04-23-2020 Thu 09:53 AM

                LONDON,RODNEY                                                                       Gender: Male   DOB
   Dictation:



                            Patient Name: RODNEY LONDON
                            Date ofBirth:
                            MN! Number:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 125 of
                                     196




                  Location: !*DORM 1*8*046 l*DORM l*B*046
                  Sex: Male




                   PHYSICAL EXAM:




                  ASSESSMENT:




  Vitals:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 126 of
                                     196




   Condition Related To:

   Dates:




   Diagnosis:
   Procedures:
   Providers:               Attending Provider. SaintCharles, Jean Max, ID:              '

    '."'j(·
    l,.     1
                Encounter                                                                              04-22-2020 Wed 02:47 PM

                LONDON, RODNEY                                                                  Gender: Male
   Dictation:




                            Electronically Approved by Gloria Garcia, LPN on 04-22-2020 03:24:30 PM.




  Vitals:




  Condition Related To:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 127 of
                                     196




   Dates:            Current Illness Dale:
                     1st Dale Of Illness:
                     Unable To Work Dales:
                     Hospitalization Dates:
   Diagnosis:
   Procedures:
   Providers:        Attending Provider: Garcia, Gloria, Annor Correctional Health Services ID:


    l, Encounter
    '"'ii
                                                                                                     04-17-2020 Fri 04:52 PM

            LONDON, RODNEY                                                                   Gender: Male
   Dictation:




                     Other Comments: None at this time.
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 128 of
                                     196



                ,,




  Vitals:




  Condition Related To:

  Dates:                  CmTent Illness Date:
                          1st Date Of Illness:
                          Unable To Work Dates:
                          Hospitalization Dates:
  Diagnosis:
  Procedures:
  Providers:              Attending Provider: Jones, Brittney, Armor Correctional Health Services ID:


   I        Encounter                                                                                     03-31-2020 Tue 03:03 PM

            LONDON, RODNEY                                                                         Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 129 of
                                     196




                                                                                                                               d




                                                                                                                               2


                                                                                                                               G,




  Vitals:




  Condition Related To:

  Dates:




  Diagnosis:
  Procedures:
  Providers:              Attending Provider: Garcia, Gloria, Armor Correctional Health Services ID:


            Encounter                                                                                     03-27-2020 Fri 07:23 PM

            LONDON, RODNEY                                                                        Gender: Male
  Dictation:              Keep-on-Person (KOP) Contract PT-062:




                          Electronic Signature:
                          DSMlTH on: 03-27-2020 Fri 07:24 PM


                          KOP Contract PT-062 Created.
  Vitals:
  Condition Related To:

  Dates:                  Current Illness Date:
                          1st Dale Oflllness:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 130 of
                                     196




                       Unable To Work Dates:
                       1-lospilalizalion Dales:
  Diagnosis:
  Procedures:
  Providers:           Attending Provider: Smith, Dwaine, Annor Correctional Health Services ID: '


   ii     Encounter                                                                                   03-27-2020 Fri 07:53 AM

         LONDON, RODNEY                                                                       Gender: Male
  Dictation:

                       Patient Name: RODNEY LONDON




                                                                     r




                      OBJECTIVE:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 131 of
                                     196




                                                                                                                                 '



                           Electronically Approved by Gloria Garcia, LPN on 03-27-2020 07:58: IO AM.



                           Electronically Approved by Yolanda Stoker, RN on 04-13-2020 12:31: 12 AM.
  Vitals:




  Condition Related To:

  Dates:                   Current Illness Date:
                           1st Date Of Illness:
                           Unable To Wnrk Dates:
                           Hospitalization Dates:
  Diagnosis:
  Procedures:
  Providers:               Attending Provider: Garcia, Gloria, Armor Correctional Health Services ID:

   ;":~'
   ~           Encounter                                                                                   03-27-2020 Fri 07:32 AM
           1


               LONDON,RODNEY                                                                       Gender: Male
  Dictation:               duplicate order

                           Electronically Approved by Gloria Garcia, LPN on 03-27-2020 07 :32:20 AM.
  Vitals:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 132 of
                                     196




  Condition Related To:

  Dates:                   Current Illness Date:
                           lst Date Of Illness:
                           Unable To Work Dates:
                           Hospitalization Dates:
  Diagnosis:
  Procedures:
  Providers:               Attending Provider: Garcia, Gloria, Armor Correctional Health Servic.es ID:


                                                                                                            03-13-2020 Fri 02:37 PM
   ' " Encounter
           LONDON, RODNEY                                                                           Gender: Male
  Dictation:




                          Electronically Approved by Brittney Jones, LPN on 03-13-2020 02:50:50 PM.


                          Electronically Approved by Yolanda Stoker, RN on 04-13-2020 01:03:30 AM.
 Vitals:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 133 of
                                     196




  Condition Related To:

  Dates:                   Current Illness Date:
                           !st Date Oflllness:
                           Unable To Work Dates:
                           Hospitalization Oates:
  Diagnosis:
  Procedures:
  Providers:               Attending Provider: Jones, Brittney, Annor Correctional Health Services ID:



    1!!. Encounter                                                                                         03-11-2020 Wed 01:38 PM

            LONDON, RODNEY                                                                          Gender: Male
  Dictation:               NURSING PROTOCOL - SOAP:SICKCALL REQUEST




                                                                                                                                  .




                                                                                                                                  6,




                                                                                                                                  me




                          Electronically Approved by Karlacedra Hughes, LPN on 03-11-2020 01:48:38 PM.


                          Electronically Approved by Yolanda Stoker, RN on 04-13-2020 12:57:53 AM.
  Vitals:




 Condition Related To:

 Dates:                   Current Illness Date:
                          !st Date Of Illness:
                          Unable To Work Dates:
                          Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:               Attending Provider: Hughes, Karlacedra, ID:


 II,.'
  -~ Encounter                                                                                            03-05-2020 Thu 11:55   AMI
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 134 of
                                     196




  IILONDON, RODNEY                                    Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 135 of
                                     196




                                                                                                                                 i




                         Electronically Approved by Jean Max SaintCharles, MD on 03-05-2020 12:46:55 PM.
 Vitals:




 Condition Related To:

 Dates:



 Diagnosis:

 Procedures:
 Providers:                                                      ID:


  I:,      Encounter                                                                                       02-25-2020 Tue 03:16 PM

           LONDON,RODNEY                                                                   Gender: Male
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 136 of
                                     196




 Dict.'ltion:




 Vitals:




 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Oflllness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider. Garcia, Gloria, Armor Correctional Health Services ID:



     I·...
             Encounter                                                                                  02-17-2020 Mon 07:22 PM

 •           LONDON,RODNEY                                                                       Gender: Male
 Dictation:              !Keep-on-Person (KOP) Contract PT-062:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 137 of
                                     196




  Vitals:
  Condition Related To:

  Dates:



 Diagnosis:
 Procedures:
 Providers:               Attending Provider: Westbeny, Erica, Am10r Correctional ID:



   i'
           Encounter                                                                                  02-17-2020 Mon 10:01 AM

           LONDON, RODNEY                                                                     Gender: Male
 Dictation:               NURSING PROTOCOL - SOAP: PER SICK CALL

                                                                                                                            !




                          Electronically Approved by Brittney Jones, LPN on 02-17-2020 10:03:09 AM.


                          Electronically Approved by Yolanda Stoker, RN on 02-23-2020 03:24:58 AM.
 Vitals:
 Condition Related To:

 Dates:                   CL11Tenl Illness Date:
                          !st Date Of Illness:
                          Unable To Work Dates:
                          Hospitalization Oates:
 Diagnosis:
 Procedures:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 138 of
                                     196




 jrrovidcrs:                 jALtending Provider: Jones, Brittney, Armor Correctional Health Services ID:



   I.


        .j.:.'

        ..
                 Encounter                                                                                     01-26-2020 Sun 07:33 AM

                                                                                                        Gender: Male
                 LONDON, RODNEY
  Dictation:                 Keep-on-Person (KOP) Contract PT-062:

                             Patient Name: RODNEY LONDON




                             KOP Contract PT-062 Created.
  Vitals:
  Condition Related To:

  Dates:                     Current Illness Date:
                             1st Date Of Illness:
                             Unable To Work Dates:
                             Hospitalization Dates:
  Diagnosis:
  Procedures:
  Providers:                 Attending Provider: Fal1ie, Tara, Armor Correctional Health Seivices ID:                                     ;'


   I., Encounter                                                                                                01-25-2020 Sat 04:26 PM

  IILONDON,RODNEY                                                                                       Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 139 of
                                     196




  Vitals:




  Condition Related To:

  Dates:




  Diagnosis:
  Procedures:
  Providers:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 140 of
                                     196




  i       Encounter                                                                                  01-23-2020 Thu 07:08 PM

 IILONDON,RODNEY                                                                              Gender: Male
 Dictation:
                                                                                         --




                                                                               ded




 Vitals:
 Condition Related To:

 Dates:                  Current lllness Date:
                         1st Date Oflllness:
                         Unable To Work Dates:
                         Hospitalization Dales:
 Diagnosis:
 Procedures:
 Providers:              Atten~ng Provider: Drayton, Marion, AnnorCorrectional Health Services ID:
                -----                                                                                  -·-----

   I.
 ) r",~
          Encounter                                                                                  01-22-2020 Wed 10:45 AM

 aLONDON,RODNEY                                                                               Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 141 of
                                     196




                         Electronically Approved by Gloria Garcia, LPN on 01-22-2020 10:53:30 AM.

                         Electronically Approved by Yolanda Stoker, RN on 0 1-23-2020 0 I: 13:36 PM.
 Vitals:




 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Garcia, Glmia, Annor Correctional Health Services ID:


  l        Encounter                                                                                   01-01-2020 Wed 02:38 PM

 aLONDON,RODNEY                                                                                 Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 142 of
                                     196




                                                                                                                               '
                                                                                                                               !




 Vitals:




                                       8
 Condition Related To:

 Dates:                  CUITent Illness Date:
                         !st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dales:
 Diagnosis:
 Proeed ures:
 Providers:              Attending Provider: Jones, Brittney, Annor Correctional Health Services ID:


  I,       Encounter                                                                                     12-30-2019 Mon 07:30 PM

 IILONDON,RODNEY                                                                                  Gender: Male
 Dictation:              Keep-on-Person (KOP) Contract PT-062:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 143 of
                                     196




  Vitals:
  Condition Related To:

  Dates:                  Current Illness Date:
                          1st Date Of Illness:
                          Unable To Work Dates:
                          1-Iospital~tion Dates:
  Diagnosis:
  Procedures:
  Providers:              Attending Provider: Westbeny, Erica, Armor Correctional ID:



   I--·.
       ,Encounter
           -----------------------------------------------,
                                                                                                12-28-2019 Sat 12:56 PM

           LONDON, RODNEY                                                               Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 144 of
                                     196




Vitals:




Condition Related To:

Dates:                  Current Illness Date:
                        1st Date Of!Uness:
                        Unable To Work Dat.:s:
                        Hospitalization Dates:
Diagnosis:
Procedures:
Providers:              Attending Provider: WADE, JOHN, JD:


 I-~      Encounter                                                  12-25-2019 Wed 12:01 PM

IILONDON,RODNEY                                               Gender: Male
Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 145 of
                                     196




 Vitals:




 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: BONNER, ANNMARIE, Armor Correctional ID:


  I,, Encounter                                                                                12-10-2019 Tue 10:13 AM

 IILONDON,RODNEY                                                                        Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 146 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 147 of
                                     196




     Condition Related To:

     Dates:                  Cwrent Illness Date:
                             1st Date Oflllness:
                             Unable To Work Dales:
 i
 I                           Hospitalization Dates:
     Diagnosis:

     Procedures:
     Providers:              Attending Provider: SaintCharles, Jean Max, ID:


              Encounter                                                               12-09-2019 Mon 04:55 PM

              LONDON, RODNEY                                                   Gender: Male
     Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 148 of
                                     196




                                                                                                      .
 Vitals:




 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dates:
                         Hospitaliwtion Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Garcia, Gloria, Armor Correclional Health Services JD:

I -.i•
--~ Encounter                                                                                             12-06-2019 Fri 11:45 AM
                                                                       ---
 liLONDON,RODNEY                                                                                 Gender: Male
 Dictation:




Vitals:
Condition Related To:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 149 of
                                     196




 Dates:                     Current Illness Date:
                            1st Date Of Illness:
                            Unable To Work Dates:
                            Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:                 Attending Provider: Hughes, Karlacedra, ID:



  i ;.,,,,~;.
                Encounter                                                         12-04-2019 Wed 12:34 PM

                                                                           Gender: Male
 IILONDON,RODNEY
 Dictation:




                                                                                                            :
                                                                                                            I




 Vitals:
 Condition Related To:

 Dates:                      Current Illness Date:
                             !st Date Orlllness:
                             Unable To Work Dates:
                             Hospitalization Dales:
 Diagnosis:
 Procedures:
 Providers:                  Attending Provider: Hughes, Karlacedra, ID:


   I:           Encounter                                                          12-03-2019 Tue 04:30 PM

 ULONDON,RODNEY                                                            Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 150 of
                                     196




 Vitals:
 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Oflllness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Garcia, Gloria, Annor Correctional Health Services ID:


 IA        Encounter                                                                                  12-03-2019 Tue 01:02   PMI
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 151 of
                                     196




 .LONDON,RODNEY                                      Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 152 of
                                     196




Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Oflllness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: SaintCharles, Jean Max, ID:



  I.!      Encounter                                                                                       11-25-2019 Mon 07:48 PM

           LONDON, RODNEY                                                                           Gender: Male
 Dictation:




 Vitals:
 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Fallie, Tara, Armor Correctional Health Services ID:

  -~ Encounter
  I)                                                                                                        11-24-2019 Sun 03:45 PM

 .LONDON,RODNEY                                                                                     Gender: Male                      ,
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 153 of
                                     196




                                                                                            :




 Vitals:



                                      8
 Condition Related To:

 Dates:                  Current lllness Date:
                         1st Date Oflllness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: WADE, JOHN, ID:


           Encounter                                                  11-19-2019 Tue 05:26 PM

           LONDON, RODNEY                                      Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 154 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 155 of
                                     196




                                                                                      -




 Condition Related To:

 Dates:                  Current Illness Date:
                         Isl Dale Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Allending Provider: Jones, Brillney, Am1or Correctional Health Services ID:


  ( : Encounter                                                                                          11-10-2019 Sun 05:39 PM

 IILONDON,RODNEY                                                                                  Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 156 of
                                     196




 Vitals:




 Condition Related To:

 Dates:                  CurTent Illness Date:
                         1st Date Oflllncss:
                         Unable To Work Dates:
                         Hospitalization Dates:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 157 of
                                     196




 Diagnosis:
 P.-occdurcs:
 Providers:              Attending Provider: Garcia, Gloria, Armor Correctional Health Services ID:

  I""~'
                                                                                                           11-02-2019 Sat 09:09 PM
  I,: Encounter
          LONDON, RODNEY                                                                           Gender: Male
 Dictation:




 Vitals:
 Condition Related To:

 Dates:                  CwTent Illness Date:
                         1st Date Oflllness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Fahie, Tarn, Annor Correctional Health Services ID:


  ,I_     Encounter                                                                                        11-01-2019 Fri 05:58 PM

 IILONDON,RODNEY                                                                                   Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 158 of
                                     196




 Vitals:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 159 of
                                     196




 Condition Related To:

 Dates:




 Diagnosis:
 Procedures:
 Providers:



  i  _;I
           Encounter                                                                                     10-27-2019 Sun 06:26 PM

 IILONDON,RODNEY                                                                                  Gender: Male
 Dictation:




                                                                                                                                   I


                                                                                                                                   I
 Vitals:
                                                                                       --------·          ----
 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Garcia, Gloria, Armor Correctional Health Services ID:


  l.       Encounter                                                                                     10-27-2019 Sun 06:18 PM

           LONDON, RODNEY                                                                        Gender: Male
 Dictation:                                                                    :
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 160 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 161 of
                                     196




Condition Related To:

Dates:                  Current Illness Date:
                        1st Date Of Illness:
                        Unable To Work Dates:
                        Hospitalization Dates:
Diagnosis:
Procedures:
Providers:              Attending Provider: Garcia, Gloria, Am1or Correctional Health Services ID:


 i       Encounter                                                                                     10-20-2019 Sun 06:02 PM

liiLOND~N,RODNEY                                                                                Gender: Male
Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 162 of
                                     196




                                                                                                                                  I
                                                                                                                                  i
                                                                                                                                  '




 Vitals:




 Condition Related To:

 Dates:                  Current Illness Date:
                         Ist Date Oflllness:                                                         ~




                         Unable To Work Dates:
                         Hospitalization Dates:
 Di11gnosis:
 Procedures:
 Providers:              Attending Provider: Montoya, Lea, Aromor Correctional Health Services ID:


j   l.     Encounter                                                                                     10-09-2019 Wed 05:36   PMI
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 163 of
                                     196




 IJILONDON,RODNEY                            MNI# GCSO19MNI004446                               Gender: Male   DOB 10-19-1969
 Dictation:




 Vitals:
 Condition Related To:

 Dates:                  Cwrent Illness Date:
                         1st Date Oflllness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures;
 Providers:              Attending Provider: Drayton, Marion, Armor Correctional Health Services ID:


 II       Encounter                                                                                    10-08-2019 Tue 10:16 AM!
                                                                                                                                I

 aLONDON,-R-0-D~EY                                                                              Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 164 of
                                     196




 Vitals:




 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:

 Procedures:
 Providers:              Attendiug Provider: SaintCharlcs, Jean Max, ID:


  l        Encounter                                                              10-07-2019 Mon 07:04 PM

 aLONDON,RODNEY                                                            Gender: Male
 Dictation:



                         ~
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 165 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 166 of
                                     196




 Vitals:




 Condition Related To:

 Dates:                  Current Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Jones, Brittney, Armor Cqrrectioual Health Services TD:


I.I~,~     Encounter                                                                                      10-05-2019 Sat 06:02 PMI
 IILONDON-,-R-O_D_N-EY                                                                            Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 167 of
                                     196




 Vitals:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 168 of
                                     196




 Condition Related To:

 Dates:                   CwTent Illness Date:
                          1st Date Oflllness:
                          Unable To Work Dates:
                          Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:               Attending Provider: Jones, Brittney, Annor Correctional Health Services ID:


  I-~-    Encounter                                                                                       09-26-2019 Thu 10:26 AM

 IILONDON,RODNEY                                                                                   Gender: Male
 Dictation:




 [Vitals:
  Condition Related To:

 Dates:                   Current Illness Date:
                          1st Date Oflllness:
                          Unable To Work Dates:
                          Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:               Attending Provider: Parnell, Shuntee, Armor Correctional Hea!U1 Services ID:


  (       Encounter                                                                                       09-26-2019 Thu 09:45 AM

          LONDON, RODNEY                                                                           Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 169 of
                                     196




                                                                                    !




 Vitals:




 Condition Related To:

 Dates:




 Diagnosis:
 Procedures:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 170 of
                                     196



 \Providers:         /Attending Provider: SaintCbarles, Jean Max. ID:


  ,i.,   Encounter                                                             09-25-2019 Wed 05:37 PM

         LONDON, RODNEY                                                 Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 171 of
                                     196




   Vitals:




   Condition Related To:

   Dates:                  Current Illness Date:
                           !st Date Oflllness:
                           Unable To Work Dates:
                           Hospitalization Dates:
   Diagnosis:
   Procedures:
   Providers:              Attending Provider: Garcia, Gloria, Armor Correctional Health Services ID:


    i;'      Encounter                                                                                     09-21-2019 Sat 07:42 PM

   .LONDON, RODNEY                                                                                 Gender: Male
   Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 172 of
                                     196




   Vitals:
   Condition Related To:

   Dates:                  Current Illness Date:
                           !st Date Of Illness:
                           Unable To Work Dates:
                           Hospitalization Dates:
   Diagnosis:
   Procedures:
   Providers:              Attending Provider. Clentscale, Constance L, ID:


    l       Encounter                                                                 09-14-2019 Sat 11:23 AM

            LONDON, RODNEY                                                    Gender: Male
   Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 173 of
                                     196



                              Electronically Approved by Yolandll Stoker, RN on 09-23-2019 11 :49:54 AM.
   Vitals:




   Condition Related To:

   Dates:                     Current III ness Date:
                              !st Date Of Illness:
                              Unable To Work Dates:
                              Hospitalization Dales:
   Diagnosis:
   Procedures:
   Providers:                 Attending Provider: Garcia, Gloria, Armor Correctional Health Setvices ID:



    i  -i,_'..}
                  Encounter                                                                                   09-13-2019 Fri 07:23 PM

                  LONDON,RODNEY                                                                       Gender: Male
   Dictation:




                                                                                                                                       iI




   Vitals:
   Condition Related To:

   Dates:                     Ci.uTent illness Date:
                              1st Date Oflllness:
                              Unable To Work Dates:
                              Hospitalization Dates:
   Diagnosis:
   Procedures:
   Providers:                 Attending Provider: Smith, Dwaine, Armor Correctional Health Services ID:


                  Encounter                                                                                  09-12-2019 Thu 08:14 PM
                  LONDON, RODNEY                                                                      Gender: Male
   Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 174 of
                                     196



                         Eleclronic Signature:




 Vitals:
 Condition Related To:

 Dates:                  Current Illness Date:
                         !st Date Of Illness:
                         Unable To Work Dates:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Clentscale, Constance L, ID:



  I-.
          Encounter                                                                                 09-11-2019 Wed 08:08 PM

          LONDON, RODNEY                                                                    Gender: Male
 Dictation:
                                                  • • •# ....
                                                                     ·····----·-•-·-.,---    ""------..------~-- .•-"~"·-·




                                                                                                                              :

                                                                                                                              !




 Vitals:
 Condition Related To:

 Dates:                  Cu1Tent Illness Date:
                         1st Date Of Illness:
                         Unable To Work Dales:
                         Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Clentscale, Constance L, ID:

  ~- Encounter
  l-1                                                                                               09-11-2019 Wed 09:08 AM

          LONDON, RODNEY                                                                    Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 175 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 176 of
                                     196




 Vitals:




 Condition Related To:                                                              '

 Dates:



 Diagnosis:




 Procedures:
 Providers:


  I        Encounter                                        09-04-2019 Wed 06:32 PM

           LONDON, RODNEY                            Gender: Male
 Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 177 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 178 of
                                     196




 Vitals:




 Condition Related To:

 Dates:




 Diagnosis:
 Procedures:
 Providers:                  Attending Provider: Garcia, Gloria, Annor Correctional Health Services 10:



  & Encounter
       '
                                                                                                             08-27-2019 Tue 07:40 PM

 IILONDON,RODNEY                                                                                     Gender: Male
 Dictation:




 Vitals:
 Condition Related To:

 Dates:                      Current Illness Date:
                             1st Date Oflllness:
                             Unable To Work Dates:
                             Hospitalization Dates:
 Diagnosis:
 Procedures:
 Providers:              Attending Provider: Garcia, Gloria, Annor Correctional Health Services 10:


  l        Encounter                                                                                        08-26-2019 Mon 03:24 PM

.LONDON,RODNEY                                                                                       Gender: Male
 Dictation:              !
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 179 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 180 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 181 of
                                     196




   Vitals:




   Condition Related To:

   Dates:



   Diagnosis:
   Proccdul'es:
   Providers:              Attending Provider: Hughes, Karlacedra, ID:


    i,       Encounter                                                          08-20-2019 Tue 07:43 PM

             LONDON, RODNEY                                              Gender: Male
   Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 182 of
                                     196




  Vitals:




  Condition Related To:

  Dates:




  Diagnosis:
  Procedures:
  Providers:              Attending Provider: Dmyton, Marion, Armor Correctional Health Services ID:


   l,. Encounter                                                                                       08-15-2019 Thu 01:59 PM

            LONDON, RODNEY                                                                      Gender: Male
  Dictation:              INITIAL HEALTH ASSESSMENT:

                          Patient Name: RODNEY LONDON
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 183 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 184 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 185 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 186 of
                                     196




  Condition Related To:

  Dates:                  Ctm-ent Illness Date:
                          Isl Date Oflllness:
                          Unable To Work Dates:
                          Hospitalization Dates:
  Diagnosis:
  Procedures:
  Providers:              Attending Provider: HERNANDEZ, EVELYN, Annor Correctional ID:

  I <":!i
    ,I,     Encounter                                                                            08-14-2019 Wed 11:59 AM

  IILONDON,RODNEY                                                                         Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 187 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 188 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 189 of
                                     196




  Condition Related To:

  Dates:




  Diagnosis:

  Procedures:
  Providers:              Attending Provider: SaintCharles, Jean Max, ID:


                                                                                     08-09-2019 Fri 08:02 PM
 Ii.Encounter
           LONDON, RODNEY                                                    Gender: Male
  Dictation:




  Vitals:
  Condition Related To:

  Dates:                  Current Illness Date:
                          1st Date Of Illness:
                          Unable To Work Dates:
                          Hospitalization Dales:
  Diagnosis:
  Procedures:
  Providers:              Attending Provider: Clentscale, Constance L, ID:


           Encounter                                                                08-08-2019 Thu 06:55 AM

           LONDON, RODNEY                                                    Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 190 of
                                     196




  Vitals:
  Condition Related To:

  Dates:                  Current Illness Date:
                          1st Date Of Illness:
                          Unable To Work Dates:
                          Hospitalization Dates:
  Diagnosis:
  Procedures:
  Provide,·s:             Attending Provider: Smith, Dwaine, Am10r Correctional Healtl1 Services ID:


           Encounter                                                                                     08-08-2019 Thu 06:45 AM

           LONDON, RODNEY                                                                         Gender: Male
  Dictation:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 191 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 192 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 193 of
                                     196
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 194 of
                                     196




  Vitals:
Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 195 of
                                     196



  Condition Related To:

  Dates:                  Current Illness Date:
                          1st Date Of Illness:
                          Unable To Work Dates:
                          Hospitalization Dates:
  Diagnosis:              CCHRT - Chronic Disease Clinic - Cardiovascular
  Procedures:
  Providers:              Attending Provider: SmiU1, Dwaine, Am10r Correctional Health Services ID:
         Case 1:20-cv-21553-MGC Document 170 Entered on FLSD Docket 06/22/2020 Page 196 of
                                              196




    09/1112019                                Lab Report                                                            09:33
    ,,                      Integrated Regional                 Status: Final
           INT~r~           Laboratories                        CLIENT NUMBER                   ACCESSION#
         1.ABOraAIORiES ·
                             5361 NW 33rd Ave                              L
                            Ft. Lauderdale, FL 33309                            PATIENT NAME                    SPECIMEN#
                                                                LONDON,RODNEY
                            {800)552-0232
                                                                PATIENT ID#              0.0.8.             AGE       SEX
     Armor Correctional - Glades Facility                                                                   49
     1297 East State Road 78                                                                                Years     -Male
     Moore Haven, FL 33471 ·                                    PATIENT PHONE#                  CHART#
     {863)946"1600 ext 2145
                                                                                   ORDERING PHYSICIAN
                                                                SaintCharles,Jean M
                                                                REQ.#                           COLLECTED
                                                                                                   09/06/2019 04:07
                                                                RECEIVED                        REPORTED
                                                                09/07/2019 19:39                   09/08/2019 03:56

·


         Result Name                                   Result      Abnormal          Reference Range         Lab




                                                                           MEDICAL RECORWE\/IEWEO
                                                                           DATE:         I\~ \ ~
                                                                                               '3,
                                                                           SIGNATUf~E: __ ,___""--t7J I¼   p~                 .
                                                                                                  ....,.   ,~~~
